 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDSweetwater Rug CompanyandTextileWorkers Unionof Amer-ica,AFL-CIO-CLC.Case No. 10-CA-5140.August 27, 1964DECISION AND ORDEROn October 31,1963, Trial Examiner Laurence A. Knapp issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin themeaning ofthe Act andrecommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Trial Examiner's Decision.Thereafter, the GeneralCounsel and the Respondent filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner 1 with the following modificationsand additions:-The Trial Examiner inadvertently omitted the following findingsof fact regarding the business of the Respondent and the labor orga-nization involved.1In the absence of exceptions thereto, the Board adoptspro formathe Trial Examiner'sfindings that the following allegations of the complaint should be dismissed:that Super-visor Clark engaged in unlawful interrogation of employee Dean on October 6 ; that Fore-man Worley engaged in coercive interrogation of employee Headrick around October 19 ;that Superintendent McMillan and Quality Control Supervisor Sloan made coercive threatsin talks to employees around October 8 ; that Supervisor Clark made a coercive statementto employee Allen on October 6 in Pierce'sCafe;that Superintendent McMillan by re-marks to night-shift employees on October 8 encouraged them to bargain individuallyrather than through the Union ; and that Caudill was discharged on October 8, 1962, fordiscriminatory reasonsThe Trial Examiner found that the singling out of Lewis from a group of employees towarn him that he was not to talk union on company time by Forelady Haven in-October1962 under the circumstances "was to apply a rule of conduct in a discriminatory fashion,"and that the driving by the union hall on October 14 by Foreman Worley constituted sur-veillance of union activities.The Respondent in its exceptions and brief contends thatsuch activities by its supervisors were not violative of Section 8(a) (1) of the Act.TheRespondent also takes exceptions to findings made by the Trial Examiner in "Appendix II:Respondent'sRules "Although the legality of the Respondent's conduct in these respectsis not freefrom doubt,we find it unnecessary,and do not pass upon these issues as ourfindings would in any event be cumulative and would not affect our remedy being orderedherein.The only exception by the General Counsel made to the Trial Examiner's findings washis failure to find that the distribution of an antiunion document entitled"A Fairy Tale"by Quality Control Supervisor Sloan about October 15 constituted an unlawful threat.For reasons similar to those stated above,we find it unnecessary,and do not pass uponthe merits of the Trial Examiner's findings in regard to this issue.148 NLRB No. 54. SWEETWATER RUG COMPANY499Sweetwater Rug Company is a Georgia corporation engaged inthe manufacture of tufted rugs and carpets.During the past calen-dar year, Sweetwater Rug Company sold and shipped finished prod-ucts valued in excess of $50,000 directly from its Ringgold, Georgia,plant to customers located outside the State of Georgia.Accord-ingly, as the complaint alleges, and the answer' admits the above facts,it is hereby found that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, as amended.Additionally, we find that Textile Workers Union of America,AFL-CIO-CLC, is a labor organization within the meaning of Sec-tion 2 (5) of the Act, as amended.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National, Labor Relations Board hereby adopts asits Order, the Order recommended by the Trial Examiner, and ordersthat the 1Z`espondent, Sweetwater Rug Company, its- officers,agents,successors, and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, with the following modifications:The next to the last indented paragraph of the notice above thesignature is hereby deleted and the following paragraph substituted:WE WILL NOT confer, or hold out the possibility of conferring,any benefit upon our employees for the purpose of thwartingtheir exercise of, or deterring them from exercising, any of therights of employees specified in Section 7 of the Act; or in anyother manner interfere with, restrain, or coerceour employeesin the exercise of their right to self-organization, to form, join,or assist the above-named Union, or any other labororganization,to bargain collectively through representatives of their ownchoosing, an4 to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.Add to paragraph 2(a) of the Trial Examiner'sRecommendedOrder the following additional sentence :"Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces."TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEUponchargesduly filed,the complaint herein issued on December 13, 1962.Respondent answered,admitting the jurisdictional allegations but entering a gen-eral denial of the unfairlaborpractices charged.The case was heard beforeTrial Examiner LaurenceA. KnappatDalton,Georgia, during the period Feb-ruary 5 through 15, 1963. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDThe complaint as issued charged Respondent with various forms of conductalleged to violate Section 8(a)(1) of the Act, and with the discharge of two em-ployees allegedly in violation of Section 8(a) (3) and (1).At the hearing, variousadditional acts of Respondent not alleged in the complaint were litigated, some asclaimed unfair labor practices and others as claimed antiunion acts of Respondentput in issue, not as additional unfair labor practices, but as "background" factsindicative of motive.With much of the General Counsel's case as put in notcharged in the complaint and, with one exception, not made the subject of formalamendments to the complaint at the hearing, a complicated and at times confusingrecord resulted.By the same token, the task of identifying all these additionalissues and of understanding to what end the evidence concerning them was beingadduced, upon a transcript of testimony extending beyond 1,500 pages, has beena time-consuming and difficult one.'Briefs filed by counsel for the General Coun-sel and for Respondent have been considered.On the entire record, as corrected by a joint stipulation, I approve and make'arecord as my Exhibit No. 1,2 and my observation of the witnesses and judgmentsas to their credibility based on this demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT,AND THE LABOR ORGANIZATION INVOLVEDAs alleged in the complaint and admitted by Respondent,it is engaged in com-merce, and the Charging Party, Textile Workers Union of America,AFL-CIO-CLC(hereinafter called the Union)is a labor organization,within the meaning of theNationalLaborRelations Act, as amended,hereinafter called the Act.Respondent,a rug manufacturer,has two plants at Ringgold, Georgia, and atthe time of the hearing had about 550 employees.Plant No. 1, the older andsmaller one, is not used for production operations but apparently mainly for gen-eral offices,some shipping department and storage purposes,and the like.It lieson U.S.Highway 41,some 200 yards from the shopping district of Ringgold,a smalltown of about 1,000 inhabitants.Plant No. 2 opens on a side road off U.S. Highway 41,and is about 300 to 400yards from the shopping district.At this plant,with which this case is mainlyconcerned,production operations are concentrated,with two-shift operation at timesmaterial to this case.Principal departments at this main plant, so far as revealedby the evidence,include the machine room,the roller-coater or latex department,the cut-rug department,the latex compound department,the rolled goods shippingdepartment,the cut-rug shipping department,and the receiving department..Officials and supervisory employees of Respondent who figure significantly in thiscase include:Manager(or General Manager)Sam Amsterdam, top official in charge;Harry B. McMillan,superintendent in charge of all night-shift operations;WilburPlott,foreman,roller-coater department,day shift,plant No. 2; Carl Worley, fore-man, 'roller-coater department,night shift,plant No. 2; Mrs. Elizabeth Haven, fore-lady, cut-rug department,day shift,plantNo. 2; Joseph Silvey, foreman,cut-rugdepartment,night shift,plantNo. 2; James H. Clark foreman,receiving depart-ment,plant No. 2; Mrs. Betty Smith,forelady, cut-rug shipping department, plantNo. 2; Wilbur Whaley, foreman,machine room,night shift, plant No. 2; and JackSloan, supervisor,quality control operations,plantNo. 2.The foregoing officials identified with plant No. 2 constitute the bulk of thesupervisors having to do with production operations at that plant.The bulk ofthe unfair labor practices involved in this case mainly affected or involved em-ployees and supervisors on the night shift at this particular plant.1Had Respondent's counsel been made aware prior to the hearing that these many addi-tional issues were to be litigated in one form or another, his' opportunity to prepare forthem might well have shortened the hearing and produced a more orderly recordThe same desirable results might well have been fostered had Respondent's defenses tothe alleged discriminatory discharges, and particularly its heavy reliance on the "rules"subject, been clearly made known to counsel for the General Counsel prior to the hearing,or by a clear statement by Respondent's counsel at the outset of the hearing.2 There are other numerous and inadvertent errors in the transcript of testimony, butsince they are either apparent or harmless I do not formally correct them. SWEETWATER RUG COMPANYH. THE UNFAIR LABOR PRACTICESSetting of the Case501Northern Georgia is a principal center of the tufted carpet industry, with manyplants located in and near Dalton, Georgia.Respondent's plants at Ringgold arewithin this area of industry concentration.Sometime in early 1962 the Union inaugurated a drive to organize the correspond-ing carpet industry workers, establishing headquarters at Dalton for this purpose.From June onward, this campaign was under the general coordinating direction ofScott Hoyman, an International representative of the Union, assisted by other In-ternational representatives, including Lloyd Gossett.Principal features of the over-allcampaign were distribution of various forms of union literature containingunion-membership and representation-authorization cards, and a twice-weekly radioprogram broadcast from Dalton.Literature distributions were made at from 15to 20 textile plants in the area, and campaign meetings for interested employeeswere held at the union hall in Dalton.The Union carried out this campaign with particular intensity at the plantsof two companies, those of Respondent at Ringgold and that of an associated com-pany in Dalton described in the record as "Carolyn Chenille."Beginning eitherin late July or early August, and continuing to the time of the hearing, union repre-sentatives distributed literature about twice-monthly at the entrances to Respondent'splants.These distributions normally occurred, at shift-change_ time.About ninedifferent pieces of literature were employed, some of which dealt specifically withemployment conditions at Respondent's plants.Thesemass distributions wereobserved by Respondent's supervisors, and on some occasions General ManagerAmsterdam and lesser supervisors took copies of the literature from the union repre-sentatives handing it out.There was also considerable direct solicitation of in-dividual employees-at their homes, within Respondent's plants, and elsewhere-carried on by employees acting on their own or, in the case of some nonplantsolicitations, in the company of union representatives.Of two employees appar-ently most active in this regard (and whose' discharges are at issue in this case), onetestified that he handed out some 100 to 130 of the Union's combined, membershipand representation-authorization cards to employees.The other testified that heurged union affiliation upon upwards of 200 employees, and did so in restaurants,stores,on the streets, and at employees' homes .3Various of Respondent's em-ployees attended two campaign meetings held at the union headquarters in. Dalton;_the first on Sunday, October 14, and the second on Sunday, November 11.The Union's campaign reached its height during the months of September, Octo-ber, and November, 1962, and unquestionably registered a major impact upon Re-spondent's employees and Respondent's officials, and, indeed, in the entire smallcommunity of Ringgold-a community in which Respondent's operations appearto provide the dominant source of industrial employment.As later indicated ingreater detail, the progress of the Union's drive, the pros and cons of representa-tion by the Union, the attitude of particular employees and supervisors towardthe Union, and related topics became the subject of widespread interest and atten-tion among and between Respondent's employees and supervisors. Indeed, thatthe union drive became a significant event in' the life of the little Ringgold com-munity is manifested by the description volunteered by Respondent's Night Super-intendentMcMillan, to the effect that one could not even enter a drugstore inRinggold without finding that the Union was being talked about.The signal importance of the union campaign in the community is further broughtinto focus by some description of certain activities of Respondent which admittedlyor obviously were responsive to the Union's drive, without at this point dealing withthe legality or illegality of these reactions.Various of Respondent's supervisoryofficials initiated or participated in conversations with employees concerning theUnion and the possible advantages or disadvantages of unionization, concerningthe corresponding inclinations or activities of individual employees, and the like.Two of Respondent's supervisors engaged in some surveillance of the first unionmeeting, attempts were made by Respondent's supervisors to ascertain what occurredat that and the second meeting, and Respondent's chief official, Plant ManagerAmsterdam, put under observation a roadside meeting between two union officials3While I consider these numbers exaggerated, I credit this testimony to the extent ofestablishing that there was some direct solicitation by employees of Respondent along thelines indicated by the testimony of these two witnesses.0 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDand an employee.At a series of meetings of its employees, by distribution ofliterature to them, through a notice posted on its bulletin board, and otherwise,Respondent made clear its opposition, as expressed in the notice, "to a union comingin this plant." 4Other coincidental actions of Respondent include its announcement of a paid-vacation program and the discharge of two union adherents, but whether theseactions were responsive to the union campaign raises the question of their legality.They are mentioned here only because of their coincidental character.Respondent's own recognition of the importance and seriousness of the situationis indicated by the fact that at a time which must have been in late November orearlyDecember, and hence subsequent to the bulk of the reactive actions of itsofficials and supervisors, Respondent's counsel instructed the day-shift supervisorsconcerning various forms of conduct violative of the Act in which they shouldnot engage.Similar instructions were conveyed to the night-shift supervisors byAmsterdam and McMillan. In this connection, at the hearing various of Respond-ent's supervisors made no effort to deny some of the obviously illegal conduct at-tributed to them, explaining that they were then unaware that what they had doneviolated the Act.It is out of happenings like these, and the considerable engagement of forces theyengendered, that this case arose.I turn now to findings concerning the various items of Respondent's allegedillegal conduct put in issue in this case.A. Interrogation of employeesParagraph 7 of the complaint charges unlawful interrogation of employees rela-tive to their union membership, activities, desires, or those of other employees, insome seven instances.Other, instances, indicated below, were not charged in thecomplaint but were litigated at the hearing without objection on this score byRespondent's counsel.1.By Forelady Havena.Haven, forelady in the cut-rug department on the day shift, had on her staffemployee Ronald Caudill.Caudill testified that about October 2 Haven asked himifhe "was for" the Union and he admitted he was.Haven admitted having hada conversation with Caudill on this occasion but described it as one in which shemerely warned him against talking union on working time, and denied that shehad questioned Caudill as he testified. In the light of other related activities byHaven set forth below, I credit Caudill and find that she did inquireconcerningCaudill's affiliationwith or attachment to the union cause, interrogation plainlyunlawful under Section 8(a) (1).b. In anotherinstancenot alleged in the complaint but fully litigated at the hear-ing,Ronald Caudill testified that following the union meeting of November 11,'This notice (Respondent's Exhibit No. 16), posted in the latter part of October, readsas follows (omitting Respondent's letterhead)TO ALL EMPLOYEESSince the subjectof unionshas come up, some of you have been asking questions inregard to the following matters.We have decided to state the company's position onthese subjects as clearly as we can for everybody alike.1.We are definitely opposed to a union coming in this plant because we sin-cerely believe you are better off without a,union at our plant, and that you alwayswill be better off without a union here.2. In the meantime we would like to make it clear that under the laws of theUnited States, and under the laws of Georgia it is not necessary,and it is notgoing to be nucessary (sic], for anybody to belong to the AFL-CIO orany otherunionin orderto work for this company.3.Those who might join or belong to the union are not going to get any ad-vantages or any preferred treatment of any sort over those who do not join orbelong to any union.4Whoever Is, caused trouble in the plant, or put under pressure to join theunion should let the company know, and we will see to it that this Is stopped.5.No person will be allowed to carry on union organizing activities in theplant during his working hours.' Anybody who does so and therebyinterfereswith his own work or the work'of others will be discharged.SWEETWATER Rua CORPORATION,(Sgd.)By: SAMAMSTERDAM.0 SWEETWATER RUG COMPANY503Haven asked him whether very many employees had attended; that he replied thathe did not know because he had notbeen present;and that Haven replied she knewhe had attended. In her testimony, Haven stated that she did question Caudill asto his presence, and that after he had denied attending, she told him she believedhe was present. In disputing with Caudill his claim of nonattendance, Haven ex-plained that she had had "rumors" from other employees in her department thatCaudill had attended (although, in fact, he had not).By way of further explanation, Haven stated that she did not know, at the timeof this incident, that she was not supposed to address such questions to employees,but that she learned to the contrary at the meeting of supervisors addressed byRespondent's counsel,Loric A. Brooks, and went on to describe the correspondingadmonitions expressed by Brooks.Her questioning in this instance was plainly in violation of Section 8(a)(1),and the fact that she did so at this rather late date tends to confirm that she engagedin the earlier instances of similar interrogation dealt with above and below.c.Employee William V. Lewis testified thaton oneoccasion in October (in alarger conversation about the Union dealt with in other respects below) Haven askedhim what he knew about the Union. Haven admitted that she had a conversationwith Lewis about the Union on this occasion but testified that she did not recallwhether she asked Lewis what he "thought" about the Union. Based on this lackof recollection, the fact that the Union formed the subject of the entire conversation,Haven's inquires of Ronald Caudill on these lines, and her admission that Lewistold her he did have a union card, I find that Haven did question Lewis in a fashiondesigned to ascertain whether he was a union supporter.While not charged in thecomplaint, this incident was fully litigated at the hearing, and thus warrants the findingI make that this questioning violated Section8(a) (1).2.By Foreman Worleya.Worley, foreman of the roller-coater department on the night shift, admittedthat on October 15, the day following the first union meeting, he put to employeeRichard Clarkquestionsby which he elicited from Clark information concerning howmany employees were at the meeting and what had occurred there.He pleadedignorance of the illegality of such questioning, stating that he was later advised byAmsterdam not to question or threaten employees or promise them any benefits.This incident, charged in the complaint, constituted interrogation forbidden bySection 8(a)(1).b.The complaint charges further incidents of forbidden interrogation by ForemanWorley, namely, on or about October 9 and 19 and November 1. I cannot detect in thelengthy record of testimony any proof offered by the General Counsel in relationto the October 9 and November 1 dates.Possibly referable to October 19 or Novem-ber 1 is testimony by employee Mark Headrick thatsometimebetween the two unionmeetings,Worley called him away from his work and "asked him about the Union."But consideration of Headrick's entire testimony indicates that the witness did notmeanto indicate, by this bare and otherwise unexplained phrase, that Worley in factquestioned him concerning his affiliation with or attitude toward the Union.On thecontrary, the record indicates, as was my impression at the hearing, that Headrickused this phrase merely as a way of referring to the fact that a conversation tookplace between him and Worley in which, in undefined respects, the Union figuredas the central subject.While in this conversation Headrick told Worley .that Worleyknew he was a "union" man when Worley hired him and that he still was, it appearsthatHeadrick volunteered thesestatementsas part of theproandcondiscussiontaking place, and not in response to any corresponding questioning by Worlev. Suchquestioning would have been unnecessary in the light of the knowledge of Headrick'sunion positionwhich, according to Headrick and Worley. Worley already possessed.Hence, if this is the General Counsel's proof in regard to the alleged October 19incident, I find it fails to establish that coercive interrogation occurred.3.By Foreman Silveya.About the first of October, Foreman Silvev asked employee Marvin Lonewithof his staff what Longwith thought about the Union.Lonewith replied the Union(or nnions) had good and bad features. and Silvey stated that the Union (or a union)was not anything "that we needed."At the hearine, Silvev agreed with Lonewith'saccount except that he told Longwith that he (Silvey) "didn't think" ,a union wasanything "we" needed. I find Lonewith's version the correct one.While not alleged in the complaintas anunfair labor practice, this incident waslitigates and plainly represents an interrogation unlawful underSection 8(a)(1),as I find. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.During the night shift on October 15, Silvey asked Mrs. Betty Robbins, anotheremployee in his department, whether "we"-meaning employees who had attendedthe first union meeting the day before-felt "we were gaining much ground." 5,Silvey further asked Robbins whether Robert Allen was in attendance and went on to'surmise that he, Silvey, was probably "raked over the coals" if Allen was present.6In response to these questions, Robbins told Silvey that Allen was at the meetingand had been told to wait until the end of the meeting if he (and another dischargeeinvolved in this case and also present) wished Ito talk to the union officials. She alsotold Silvey that the matter of gaining ground he had asked about was not discussed'"too much" at the meeting.Silvey confirmed at the hearing Robbins' account of his questioning with respect to.Allen, admitting he had heard that Allen was present at the meeting and "I askedher." I find that he interrogated her as she testified and that this questioning, allegedin the complaint, violated Section 8(a) (1).c.Employee Longwith with whom the record establishes that Silvey had variousdiscussions on union matters, testified that on the same night that Silvey interrogatedRobbins, or the succeeding evening, Silvey likewise asked Longwith what went onat the union meeting held the previous day.That Silvey made inquiries seekingthe names of employees present is obvious from Longwith's further testimony thatafter Silvey "mentioned something about" Betty Robbins and Rudolph Robbins, he,Longwith, told Silvey, "I was the onlyone I was gonnatell that was at that meeting."Longwith, in addition to admitting his attendance, told Silvey that there was no cardsigning atthe meeting and that a man from Atlanta had made a talk.For reasons set forth in the following note, I find the facts concerning, this ques-tioning by Silvey to be as set forth above, and that they are entitled to considera-tion in relation to the attitude of Respondent and Foreman Silvey toward unionmembership and activities on the part of Respondent's employees, without findingthat Respondent thereby committed an unfair labor practice.?4.By Foreman Whaleya.About October 1, Wilbur Whaley, machine room foreman, engaged in con-versation with an employee under his supervision named Paul Shields.Accord-ing to Shields,Whaley first asked Shields whether he thought he was betteringhimself if "we had" the Union, to which Shields replied he had his opinon andWhaley had his.Then, according to Shields, Whaley asked, "Do you know who'sgiving out the union cards?"To this Shields responded he did not know and itwas not any of his (Shields') business, whereupon Whaley said, "Gordon Dean isone, don't you think" and Shields replied he did not knowsWhaley was interrogated concerning this testimony and after first stating "If rremember mentioning union cards to anybody it's more than I know," went onto deny, under repeated questions by Respondent's counsel, that he had askedShields who was handing out the cards or had ever mentioned such a subject toanybody.I find the facts to be as Shields testified and reject Whaley's denials,6Silvey's question implied his knowledge that Robbins was a union adherent and thatshe had attended the meetingHow Silvey had acquired this knowledge was not developedin the examination directed to this incident.However, it is clear from Silvey's extensiveconversations with employees on union matters and his repeated manifestations of interestin the identity of union adherents and the nature of their union activities,that he musthave possessed a considerable body of knowledge concerning employees who were union,supporters.e Allen, an active union proponent, was discharged by Silvey and Night SuperintendentMcMillan'a few days before this questioning4 This particular interrogation by Silvey is not alleged as an unfair labor practice in thecomplaint, and while counsel for the General Counsel stated at the hearing that he wouldlater offer an amendment relative to this specific interrogation he never did so.At a'later point,and with counsel for Respondent twice indicatingthat he hadno objectionto consideration of such evidence as background matter; counsel for the General Counselstated that he offered the entire surrounding line of testimony given by Longwith con-cerning Silvey(of which this questioning was merely,one of various incidents)only asevidence of Respondent's antiunion motivation.The Trial Examiner admitted it as such,and on this basis finds the facts as stated in the text without finding the consequent com-mission of an unfair labor practice.8 During his cross-examination Shields statedthat afterinquiring who was distributingthe union cards, Whaley added,"Them kind usually leave one by one." For reasons statedin the text I find thatWhaleymade this statement and dealwithits character as an unfairlabor practice in sectionC, in/re. SIVEETWATERRUG COMPANY505based both on Whaley's less favorable demeanor on the stand and on aspects of histestimony on various other matters which leave me with reservations concerninghis reliability as a witness on points of fact material to the charges in this case.This incident was not alleged in the interrogation paragraph of the complaintnor was it made the subject of an amendment at the hearing. It was, however, fullylitigatedwithout objection on this score.Accordingly, I find that by Whaley'squestions as to who was circulating the union membership cards, Respondent violatedSection 8 (a)( 1 ) of the Act.b Shields further testified that toward the end of October, Whaley came by andremarked to him that he, Whaley, thought the Union had died down and askedShields what he thought.Shields testified that he told Whaley, "Since you all havegiven us our paid vacation," maybe they were not hearing as much about the Union .9I find that this conversation, which Whaley testified could have taken place buthe did not remember it, did occur. This interrogation was not alleged in thecomplaint or inserted by formal amendment, but was clearly litigated.While notthemost trenchant form of interrogation (and while perhaps not worthy of cog-nizance if it stood alone), in the context of Respondent's many efforts to keepabreast of the rise or fall of the Union's fortunes, this particular questioning as tothe then status of the union drive takes on a special significance.Accordingly,I find a violation of Section 8(a)(1) in this instance.ioB. Surveillance of union activities1.By Foreman WhaleyTestimony offered by the General Counsel and admitted by Whaley establishesthatWhaley, knowing in advance that the first union meeting was to be held, tookan automobile ride with his wife to Dalton on that Sunday afternoon. In Dalton,he drove slowly by the union headquarters in order to see, as he put it, "What kindof a crowd they had." ii2.By Foreman WorleyAccording to proof offered by the General Counsel, Worley drove by the unionhall in the course of the sameunionmeeting.Although called as a witness byRespondent,Worley was not questioned concerning this incident.3.By General Manager AmsterdamRespondent's plant No. 1 is located at the southern edge of the town of Ringgoldand just off (to the west) of U.S. Highway 41, the principal highway betweenRinggold and Dalton.About 100 yards to the south of the entrances to thisplant, and adjoining and paralleling the west edge of the highway is a narrow road-side parking area, a "wide space in the road."About 5 p m. on October 16, 2 days after the first union meeting, Union Repre-sentativesHoyman and Gossett, with employee William Lewis, were seated inGossett's car parked in this roadside area discussing union matters.This meetinghad been prearranged for the end of Lewis' day shift.While so engaged, Gen-eralManager Amsterdam drove by going south and looked in their direction. Ina few minutes, Amsterdam returned driving north' at a slower pace, looking backover his shoulder toward the union car as he passed it.About 50 yards to thenorth, Amsterdam halted his car on the east shoulder of the highway for some 10minutes, from which spot he looked backward at the union car.He then droveon to the north. Some minutes later, he returned, parking his car at the samenorthern spot as before but, of course, this time facing in the direction of the unionautomobile.Amsterdam remained there for some minutes looking in the direc-tion of theuniongroup.The latter, with Hoyman at the wheel, then drove upbeside the Amsterdam car, where Hoyman asked Amsterdam if he was aware that-On October 25, Respondent announced a program of paid'vacations for'Its employees,effective in 1963 (see sectionE, infra).'10 In concluding this section of my report on interrogation, I find that the allegations ofthe complaint that Supervisor Clark engaged in unlawful interrogation. (of employee Dean)on October 6 are not established by the pertinent testimony (that of Allen, Dean, andClark)While during the incident described in the testimony; Dean was'asked how he feltabout the Union, I am not siitisfied that this question was put to him by Clark.11Whaley further testified that he subsequently was instructed by Night SuperintendentMcMillan not to engage in such conduct.How and when McMillan learned of Whaley'ssurveillance'was not touched on at the hearing. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDspying on union activity was against the law.Amsterdam said he was not. There-upon Hoyman reiterated that such conduct was illegal and said the Union wouldfile corresponding charges.Amsterdam said he was not a lawyer, and after someconversation as to who was going to leave first, Amsterdam stated he would anddrove off.Amsterdam, while conceding his general automobile movements as described bythe union group, in effect denied any improper surveillance on his part.He testifiedthat earlier that afternoon a supervisor had told him some union representativeswere outside the plant.Beyond telling this supervisor, a lady, to be sure that theseofficialswere not on company property, he kept on with his work in plant No. 1.Later, however, when he had occasion to drive to plant No. 2 (in the directionopposite to the roadside area), he engaged in the driving and parking activitypreviously described to make sure that no union representatives were distributingliterature or meeting with company employees "on company property."While henoticed that there were two men in the car as he first drove south, he stated that he didnot recognize them then or when he first parked to the north. Seeing no "activity"he then drove to plant No. 2, met briefly with some supervisors on company business,and on his return stopped again at the northern spot to see if there were anyactivities "on the front of our property."While parked there, the union groupdrove up and the remarks previously described concerning spying were exchanged.I am not persuaded by Amsterdam's assertions of legitimate intentions.The road-side area where the union group's car was parked is not company but public property,considerably removed from the entrances to plant No. 1, and offers no access tocompany property.The company property is accessible from the highway only at the plant entrancearea (100 yards to the north) and it is only at this entrance area that, so far as therecord shows, any previous union activity, consisting of distributions of literature, hadoccurred.Moreover, it was this "front" entrance area, and the inner parking lotsreached through these entrances, that Amsterdam, according to his own testimony,had in mind putting under observation.Amsterdam could have made correspondingobservations merely by walking a brief distance outside the plant into the entranceand parking areas, or by driving through them.The quite different and, under thecircumstances, prolonged observations which I find he made of the union groupseated in a car 100 yards` away were unsuited and unnecessary to accomplish hisdeclared purpose.12I find Amsterdam's version implausible for the further reason that he denied havingrecognized any occupants of the car until, at the last stage of this incident, theydrove up beside him.But Amsterdam had seen both Hoyman and Gossett onprevious occasions of literature distribution at plant gates, and on some of thoseoccasions had stopped to take literature from them and to speak to one or anotherof them while doing so. In these circumstances, I find it incredible that, in twicedriving relatively slowly by while they were parked a few feet away in the roadsidearea, and with an unobstructed view of them, he failed to recognize them. Indeed,given his asserted purpose, to uncover any "activity" by union officials. the onlysensible interpretation of his parking activities is that he did recognize them, andthereupon kept them under observation for the appreciable periods that I find he did 1312 In this connection, Amsterdam stated that the one spot from which the entireentrancearea could be observed was from directly across the highway, I e, on Its eastern side. Butaccording to the General Counsel's proof, which I credit, the location where Amsterdamtwice parked was some 50 yards to the south of the plant entrance areaAt this point,according to Amsterdam's own description of the peculiar layout of the plant entrancearea, he could have observed, at most, only a small part of that area18 One more aspect of this incident warrants mention for the light it casts on Respond-ent's attitude toward its employees found to be in contact with union officialsDuringAmsterdam's second pass by the union car, employee Lewis ducked down in the car in ordernot to he seen,but sat in normal position when the union group drove up to Amsterdam'scar.Lewis, fearful of adverse consequences,approached Amsterdam the next day whileAmsterdam was in his department,gave Amsterdam a false explanation as to the reasonfor his presence with the union officials, and, as Amsterdam put it, "apologized" toAmsterdam.Immediately following this encounter,Amsterdam engaged in a conversationwith Lewis'forelady,Haven, who had herself learned in some way of Lewis' Involvementand, according to Amsterdam."I just cautioned her don't do anything, the only thing youare concerned with is that he performs his job, that is all,forget about it."I see noreason for Amsterdam's caution to Haven(whose concern with the union activities ofLewis and other employees is,amply demonstrated by the record) unless she had raisedwith Amsterdam some possibility of disciplinary action against Lewis because of his asso-ciation with the union cause as evidenced by the roadside incident. SWEETWATER RUG COMPANY507Otherwise, he would have had no reason to consider them as other than itineranttravelers who were using the roadside area for its normal sojourning purpose.The three foregoing incidents, alleged in the complaint, each involved unlawfulsurveillance of union activities by Respondent and I so find.4.By Foreman Silveya.Employee Lewis testified that at some point, apparently in early November, heand another employee were talking with Union Representative Gossett at the "Shop-Rite" supermarket in Ringgold.While the three were talking, Silvey emerged fromthe market and satin his car for about 5 or 10 minutes watching the threesome. Silveydid not testify concerning this incident.While for reasons set forth in the accompanying note, I do not find that this conduct,litigated at the hearing, constituted an untair labor practice, I do find as a fact thatSilvey didengage inthe surveillance attributed to him, and that thisfactmay beconsidered as evidence of Silvey's attitude personally, and that of Respondent gen-erally, toward the union membership, activities,and desiresof itsemployees.14b.As this report shows, Foreman Silvey made employee Longwith a point of re-peated contact in the extensive concern and interest Silvey devoted to union affairs,including the union activities of Longwith and other employees.A further such event,classifiable under the above heading, is now to be considered.Longwith testified that, shortly before the union meeting of November 11, Silveycalled him off to one side from where he was working, and told him that NightSuperintendentMcMillan wanted Longwith to ascertain and report to them whattranspired at the forthcoming meeting.Longwith replied that he was not going tothe meeting, telling Silvey that "you all didn't like it" when he went to the first one.Later that night, Longwith testified, Silvey "cornered" him again on this subject,inquiring whether there was any reason why he could not go. Longwith repliedthere was no reason except he was not going.On- the Monday night following themeeting, Silvey asked Longwith if he had attended and Longwith replied in thenegative,offering excusesconcocted to explainhis nonattendance.Silvey then toldhim that McMillan wasnot goingto like this.Longwith's testimony is admitted to be correct by Silvey. In addition, Silveymade the further contribution that he and McMillan had talked about the prospectivemeeting, ,that McMillan had asked him if he knew any employee who was going, thathe told McMillan that Longwith might be going since Longwith had attended the firstmeeting, and that he would see Longwith. So far as McMillan's testimony went, itconfirmed that of Silvey and Longwith.While not alleged in the complaintas an unfairlabor practice, this incident ofimportuning Longwith to engagein antiunionespionageas anagent of Respondentwas fully litigated at the hearing.Whether viewed as attempts at espionage, or asattempts to induce an employee to actas aninformer, Respondent's conduct was anaggravated form of interference, restraint, and coercion violative of Section 8(a) (1),and I so find.C. Threats of discharge or of other reprisals1.By Forelady Havena. In an incident previously dealt with in relation to its interrogationaspects (seesection A, 1,a, supra),employee Ronald Caudill testified that the following was thesubstance of a conversation he had with Haven about October 2:She comeup to meand askedme ifI was for the unionand I said I wasand she told me that if I didn't keep my mouth shut, I would get in trouble.With regard to the threat aspect of this testimony,Haven deniedthatshe toldCaudill he wouldget intotrouble if he did not keephismouthshut.Her versionis that she had received "rumors" from different employees that Caudillhad beentalking for the Union, and thatshe told himhe would haveto talk union on hisown time, not on workingtime,or he would be discharged.I credit Caudill's version of whatHaven said, that is, I find thatshe did not limither threat of discharge to talking about the Union on workingtime.Whateverremarks shemade aboutCaudill's talking wereessentially antagonistic,in view of34Upon objection by Respondent's counsel, the General Counsel conceded that this in-cident was not contained in the "surveillance"count of the complaint(paragraph 7), andmoved no corresponding amendment but explained he was offering this testimony as evi-dence of"the totality"of Respondent's conduct in this case.Respondent's counsel thenwithdrew his motion to strike the testimony. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDthe coercive atmosphere created at the outset by her interrogation of- Caudill regard=ing his union membership.She manifested this same antagonistic attitude in herlater questioning of him concerning his attendance at the first union meeting. Indeed,her attitude was persistently adversary on the considerable number of occasions inthis period in which she found, or rather, projected herself into the forbiddendomain of employees' self-organization rights.There should be borne in mind alsothe fact that conversations about the Union on working time, including many in-stigated and/or participated in by supervisors, were rife throughout the plant duringthis period; and that there is no evidence of any corresponding warnings to non-union participants.In these circumstances, I find myself unable to believe thatsuch a person would, on this occasion, have limited herself to a warning designedmerely to keep employees from straying into conversations on working time.15I find that this incident occurred as described in Caudill's testimony and that thethreatmade violated Section 8(a) (1) as alleged in the complaint.b. In an incident alleged in the complaint and similarly arising initially frominterrogation by Haven of employee Lewis, Lewis gave the following total versionof what transpired:Mrs. Haven come up and asked me what did I know about the union. I toldher I didn't know much. She said there wasn't a union coming in the plant,they would not work under a union. She went ahead and said if any moreis said about it they would be discharged.On cross-examination, the witness' attention was called to the enjoinder againstconduct of union activities on working time contained in Respondent's ExhibitNo. 16.He then stated that Haven had said "something about talking. In otherwords, I presume what she meant was talking on the job and being fired.That iswhat I presumed." 16For her part, Haven, as in the incident involving her warning to Ronald Caudill,stated that what she said to Lewis was that he could talk about the Union on hisown time but that if he did so when he was supposed to be working he would bedischarged.Asked if she had heard that Lewis was doing "this talking" about theUnion, she explained that at this time there were several groups gathered aroundLewis talking and "it was creating too much disturbance and I heard from otheremployees that that's what the conversations were about." So, she implied, shewent up to Lewis and issued the warning in the terms she described.17An initial question is whether Haven limited herself to warning Lewis of dis-charge if he "talked union" on working time. If it were necessary to decide thisquestion, I would be inclined to determine it in the negative.My interpretationof Lewis' testimony on cross-examination, both from my impressions at the time andfrom the transcript, is not that Haven expressly used such words.Rather, it isthat "not talking union on working time" was what, as he stated, he "presumed"she meant.Moreover, here as in the case of the similar incident with Caudill, hervarious remarks were all of an interrogating and antagonistic nature where he andthe Union were concerned. It would seem abnormal that a person in such a frameof mind would have limited herself, in regard to his talking, to an admonition Jim-15At some point late in the fall, Respondent posted a notice' (Respondent's Exhibit No.16, set forth earlier in this Decision), the last paragraph of which states as follows:5No person will be allowed to carry on union organizing activities in the plantduring his working hoursAnybody who does so and thereby interferes with his ownwork or the work, of others will be discharged..Asked if this notice had been posted at the time of her conversation with Caudill, Haventestified, "I am not sure of that" In the light of.this testimony, it is obvious that what-ever enjoinder Haven gave Caudill was not referable to this notice, and from the pertinentevidence I find that prior to the posting of Respondent's Exhibit No 16, Respondent hadno rule' forbidding or governing employee conversations on working time, on any subject.1eFurther explaining what he "understood" from what Haven had said, Lewis statedhis understanding corresponded to the admonition against' conducting union activities on'working time contained in Respondent's Exhibit No. 16.However, he believed that thisnotice had not yet been posted at the time Haven talked to him.17 In her testimony, Haven made no claim of having referred, in the conversation with-Lewis, to Respondent's Exhibif No. 16 as a basis of whatever warning she gave Lewis.That she did not have that notice in mind When she talked to Lewis is clear not only from-this omission but also from her uncertain recollections both as to when the conversation)happened, and when exhibit No 16 was posted ' She thought each event occurred inNovember, but was not asked which preceded the other. SWEETWATER RUG COMPANY509ited to his conduct of union activities on working time.But it is not necessary todetermine this question, since it is clear that while several employees or groupsof them were involved in the talking, she singled out only Lewis for her dischargewarning.Talk is a two-way street and, regardless of whether Lewis was a centralfigure in the talking groups, all employees engaged in the conversations were doingso on their working time (as was equally true of the many other similar conversationstaking place in the plant with considerable abandon during this period).To singleout Lewis and absolve the others, as her testimony plainly implies that she did,was to apply a rule of conduct in a discriminatory fashion, plainly violative of Sec-tion 8 (a) (1) .I so find.2.By Foreman Worleya.A further incident alleged in paragraph 11 of the complaint involves employeeRichard Clark and his foreman, Carl Worley.18The net result of Clark's testimony on direct and cross-examination, as a GeneralCounsel's witness, is that while he was at work on or about October 18, Worleycame up and initated a conversation with him about the Union.At the outset orearly in the conversation,Worley said that he had orders from higher up to fireClark if he were heard talking about the Union any more during working hours,and that if Clark had not been such a good worker at the time he, Worley, wouldhave fired him right then. In this connection, Clark stated that Worley's admonitionwas similar in tenor to that portion of Respondent's Exhibit No. 16 prohibitingthe conduct of union organizing activities on company time.Clark rememberedthis portion of the notice, and testified as his best recollection that the notice wasposted a day or so following this incident, that is to say, about October 19 or 20.Worley gave a somewhat different version of what transpired.He denied thathe told Clark he had orders from "higher up" to discharge Caudill for talking aboutthe Union.He stated that Clark had been doing lots of talking around to otheremployees about the Union when he ought to have been on his job. For thatreason, he told Clark that anybody talking Union on company time could be dis-charged; but "if they talked it on their own time-I told him to talk it on theirown time, I didn't have no authority to hire or fire for that."Worley denied thathe told Clark that he would have already fired Clark if the latter had not been sucha good worker, or that he said anything in this conversation about the quality ofClark's work.Regarding this incident, I find that Worley, referring to orders from "higher up,"warned Clark of possible discharge if he were to engage in further "talking union"on company time. I also find that he did so, not in the interests of promotingplant efficiency but in consequence of a discriminatory motivation, i.e., to inhibitthe success of the union campaign and to intimidate Clark to this end.This conductviolated Section 8(a) (1).b.General Counsel's employee witness, Mark Headrick, testified to remarks madeto him by Foreman Worley, at sometime between the first and second meeting, whichmay be synthesized from Headrick's direct and cross-examination as follows:Worley called Headrick over near a trash box and initiated with Headrick a con-versation devoted to the Union.Worley said he did not think the Union would "gogood" at the plant; that he thought it would hurt the old men and women employees;that the Union would not take (or might help kick out) these older employees; andthat he had never been a union man and had never worked in a union shop. HeadricktoldWorley that he did not think the Union would hurt and, if anything, would help;thatWorley knew that he, Headrick, was a union man when Worley had hiredhim, and that he was still one.Worley told Headrick he could quit if he did notlike it (employment at Respondent), to which Headrick replied that he had to havea job and that Worley would have to fire him or lay him offWorley's total testimony concerning the conversation admits part of it as testifiedto by Headrick and is silent as to the remainder. In particular, Worley admitted thathe told Headrick that if Headrick liked a union and thought it better, he, Worley,would rather that Headrick get a job where there was a union 19While not alleged-in the complaint, the General Counsel stated at the hearing, uponinquiry of Respondent's counsel, that he was claiming a violation of Section 8(a)(1)based on this conversation, and the incident was fully litigated.With the unfair laborpractice question thus posed (albeit without the General Counsel proposine a corre-sponding complaint amendment), I conclude that, in proposing to Headrick that hefind employment elsewhere because of his union beliefs and affiliations, Worley issuedlB See section A.supra,for an incident of interrogation of Clark by Worley.,19Worley,admitted also that be told Headrick he knew,Headrickwas a union man whenhired. 510DECISIONSOF NATIONAL LABORRELATIONS BOARDto Headrick a veiled threat of possible future discharge or other discriminatory treat-ment.Worley's remarks were no casual, disinterested, and theoretical opinions onwhat would be the more congenial surroundings for persons believing in the organizedlabor movement.Rather they were part and parcel of a series of statements evokedby a specific situation-the Union's campaign to organize Respondent's employees-with Worley expressing opposition to and Headrick's support of that drive.In thesecircumstances,Worley posed to Headrick an obstacle, only potential and ill-definedbut real, between Headrick's union affiliations and his continued employment.Whether called an invitation to quit or a threat of discharge, Worley's remarks con-stituted interference, restraint, and coercion, and I so find.3.By Foreman Silveya.The following incident was included in the complaint by an amendment toparagraph 11 of the complaint.As in many previousinstancesof alleged Section8(a) (1) violations, the question to be determinedis notwhether a conversation tookplace but what a participating supervisor said in it.Two employee witnesses gave substantially similarversionsof remarks made tothem by Foreman Silvey in late January 1963, about a week or two before the hearingin this matter.The testimony of all three participants agrees that the conversationwas initiated by Foreman Silvey, and that he started it because of a leaflet whichthe Union had just distributedcallingthe employees'attentionto the fact that theywere then working shorter hours than previously.According to the General Counsel'switnesses,Kirksey and Longwith, ForemanSilvey walked up to them at their work and said they did not need anyone to tell themthey were on short hours.He then went on to connect a visit made by a union man toRinggold that day, with the fact that 12 employees had recently received subpenasto appear at thehearing.20According to both Kirksey and Longwith, Silvey, whoLongwith testified was angry, said that the 12 who were to appear "in Bob Allen'sfavor" at the hearing would be dismissed.Kirksey asked Silvey if Allen was re-sponsible for the 12 receiving the subpenas, and Silvey said, "No, only partly."Both Kirksey and Longwith testified that Longwith stated that he reckoned he wasnot "inthat bunch" and then walked away. In his testimony, Silvey either admittedor failed to deny the foregoing account with one exception: he denied that he saidthe 12 would be dismissed. -I have no hesitation in crediting the 2 employee witnesses on the issue of whatSilvey said or did notsay concerning dischargeof the 12 subpenaed employees.Onthe standthose witnesses impressed me as simplecountry folk, who were genuinelydisposed and honestly endeavored to give truthful accounts throughout their directand cross-examination.On the other hand, Silvey,in hismanner and by virtue ofsome of his testimony, created in me considerable disquietude concerning hisreliability.For example, Silvey stated that he remarked about the 12 subpenaedemployees "but of the clear blue sky," without, according to him, any furthercomment on his part. This seems most improbable, bearing in mind his descriptionof thewitnessesas employees appearing in "favor" of "Bob Allen," an employeehe had discharged, and considering his resentful reaction to the Union's referenceto short hours.But whether Silvey was being untruthful at the hearing, or had for-gotten remarks made in the heat of his emotional agitation, I find that he made them.His threat was, of course, a violation of Section 8(a) (1) of a most serious character.And that he should indulge in it after having previously been instructed by ManagerAmsterdam not toengagein any such conduct, is a fact entitled to consideration inrelation to other of his conductdrawn in issuein thiscase, the discharge,of Allen inparticular (see sectionH,infra).b. Employee Longwith testified concerning an extended conversation with ForemanSilvey on the Tuesday night following the first unionmeeting.In the course of thistalk, Silvey stated that he thought Longwith was going to get a night watchman's jobabout which McMillan had sounded out Longwith the night before but for whichearlier on Tuesday night McMillan told Longwith he had made another selection 2'Longwith replied that he thought he had not been given the job because he had beentalking "union" too much.To this Silvey replied that Longwith had been talking tooE0 Counsel stipulated that nine subpenas were served on January19 andthree onJanuary 21.210n Monday night McMillan told Longwith that be proposed to hire an additionalguard "to keep the damn union out ; them union guys are liable to come walking in hnytime" ; that he had Longwith in mind for the fob ; and for Longwith to come-in the nextday prepared to take over the job.When Longwith reported the next night,Tuesday,McMillan first sent him backto his regular job in Silvey's department and later thatevening told Longwith that he had selected another man for the job. SWEETWATERRUG COMPANY511much to two employees named White and Kittle; that these employees were for theUnion; and that he, Silvey (or "they," meaning Respondent), did not like "it."I credit Longwith's testimony concerning his conversations with both Silvey andMcMillan over the versions given by the latter, and find that Longwith was denied thenight watchman job because Respondent deemed him to be a union supporter.22Such conduct violates Section 8 (a) (3) and (1) of the Act but I do not find thecommission of such unfair labor practices based on this incident. It was not allegedin the complaint and counsel for the General Counsel stated that the issue was beinglitigatedonly as proof of discriminatory motivation by Respondent, that is, asevidence to be considered in connection with the two alleged discriminatory dischargecases charged in the complaint.On this basis, Respondent litigated the issue posed bythe General Counsel's evidence.D. Alleged threatsTo Close Respondent's Plant and Reduce Working HoursThe main foundations of the General Counsel's evidence in support of these allegedthreats, set forth in paragraphs 8 and 9 of the complaint, are remarks made by NightSuperintendent McMillan and Quality Control Supervisor Sloan to diff erent assembliesof Respondent's employees convened by Respondent to hear them. Thus, McMillanaddressed separate meetings of the employees of three main departments on the nightshift of October 8. Sloan, in turn, addressed day-shift employees at a series of de--partmental gatherings scattered over a 2-week period from October 8 onward.McMillan and Sloan gave similar explanations of what had stimulated these talks.As related' byMcMillan, Respondent determined to make its position known to theemployees in response to the campaign literature and like organizing activities of theUnion.Accordingly, and at Amsterdam's direction, on October 8 McMillan ad-dressed separately the employees in the machine, the roller-coating, and cut-rugdepartments on the night shift.Amsterdam gave him as his basic theme Respondent'sopposition to the Union, and also mentioned to him subsidiary topics to develop.McMillan spoke extemporaneously, using neither a prepared text nor notes, butaccording to him, making essentially the same remarks to each assembled group ofemployees.He stated that he spoke for 5 to 10 minutes on these occasions.1.The McMillan talksThere is no persuasive evidence that McMillan made any direct statement thatRespondent would close its plant if the Union "came in" (the vernacular used in thecomplaint and in much of the testimony to signify possible majority designation oftheUnion as the employee's bargaining representative).Rather, the question iswhether from remarks McMillan made about other specific plants having closed hecommunicated to the employees a veiled but reasonably deducible threat on Re-spondent's part that it would, or would be strongly inclined to, close its plant if theunion campaign were successful.This question can be easily disposed of on thepertinent evidence, and without reviewing the testimony in burdensome detail.McMillan referred to a plant in Pennsylvania in his hometown.According to hisaccount, he stated that this plant had been organized by a union for a number of years,during which a number of strikes had occurred.Finally, he testified, there wasanother strike, the company and the union could not reach agreement, and the plantclosed.One witness for .the General Counsel, Allen, testified repeatedly in substancethatMcMillan stated that the plant closed because "they tried to organize it," but inthe course of extended cross-examination, and confronted with more precise state-ments he made in a pretrial affidavit given to the'General Counsel, belatedly admittedor recalled that McMillan's actual statements were as McMillan testified they were.The other main witness for the General Counsel concerning McMillan's remarksabout the Pennsylvania plant closing could not remember any particulars of what hesaid 23r" A week or so after this incident, Silvey, in another of the many occasions he found toparticipate in "union" discussions with employees in his department, told employe- Pennand Pritchett that he had been informed that night that Dean and Long-with were "for"or "far up in" the Union.as The recollection of this witness was so devoid of any particulars as to all of McMillan'sactual remarks that I am unable to credit her statement that McMillan said Respondent'splant "very possibly could close," a statement not recalled by any otherwitness and, ineffect, denied by him.This is the only evidence of any direct threat of plant closingmade by McMillan. 512DECISIONS OF NATIONAL LABOR -RELATIONS BOARDMcMillan also referred to the closing of a plant in Alabama operated by those incontrol of Respondent.On this subject, he testified that he told the employees, insubstance, that this Alabama plant had a union, that the company was not makingany money, and that it was moved to Sweetwater, Tennessee 24All that the General Counsel's witnesses could recall was that McMillan saidsomething about an Alabama plant closing and moving to the Sweetwater locationAs one such witness stated, "that's what I heard him say.That's what I got out of it.He never did make it clear to me." 25On the basis of McMillan's description of his remarks about the Alabama plant,and the absence of any responsible conflicting account, I find these remarks posedno threat that Respondent would close its plants "if the Union came in."The General Counsel relies on McMillan's remarks also as a source of the allegedthreat that Respondent would reduce its working hours "if the Union came in."Onthis point McMillan stated that he said that the Union, dependent on dues, wouldwant to institute a third shift; that this would be to the Union's advantage because itwould increase the Union's membership;-that it -might also be to the Company'sadvantage; but that it would not be to the employee's advantage 26He did not, hetestified, state that the Company would go to three shifts if the Union won out.The General Counsel's witnesses testified to their general recollection that-McMillansaid it was very possible that the Company would go on a three-shift basis and oneremembered that McMillan said such a change would entail a consequent reduction inearnings by the employees. But their recollections as to both the scope of his remarksand as to their precise content were confessedly inadequate and uncertain, and nonedenied McMillan's version of what he did say.27 In the circumstances, I credit histestimony and find no threat of a reduction of hours violative of the Act based onthese remarks.2.The Sloan talksConcerning plant closings, Sloan testified, trimming his testimony to its essen-tials, that in reference both to the Alabama plant and one known as "Peerless"located near Dalton, these plants had been unionized, were unprofitable, and wereclosed for that reason.Here, as in relation to McMillan's remarks, the principalwitness for the General Counsel was vague and uncertain as to what Sloan actuallysaid and, in any event, this witness'- testimony, given prior to that of Sloan, cannotreasonably be construed as contradicting that of Sloan in any material particular.2624McMillan testified that he did not say that the unionization of this plant was the rea-son it proved unprofitable or was moved to TennesseeWhile if the matter were important,Iwould find that he plainly left this inference by what he admits he said, I am inclinedto believe that he did not expressly say this in view of his further testimony that he hadno personal knowledge about the history of this plant but was merely repeating whatAmsterdam had told him In any event, I do not consider such a statement as violative of,the Act, in the total context of his remarks as I find them -zsThis witness, Mrs. Bobby Headrick, could not remember that McMillan had mentioneda union in connection with the moving, although he undoubtedly hadAnother GeneralCounsel witness, Allen, remembered, on cross-examination, that McMillan said "something"about a union in connection with this plant closing, but recalled nothing specific.Becausethis witness, like others, could not give a responsible account of precisely what McMillanhad said, I do not credit his testimony, which McMillan denied, that McMillan referred tosome Oklahoma plant or plants having closed26On Respondent's established two-shift basis, and with the employees regularly work-ing considerable overtime (hours in excess of 8) at time and one-half, a change to three8-hour shifts obviously would yield considerably reduced earnings to the employees unlesstheir hourly rates were substantially increased.27One General Counsel witness testified that in these talks McMillan said the Unionwould do them more harm than good If the General Counsel places any reliance on thistestimony, which is unclear to me, I find that whatever McMillan did say in this regardwas tied to his analysis of how reduced earnings would result if a 3-shift s} stemwere inaugurated in the fashion McMillan suggested as a possibilityI consider thatsuch a statement, like his other above-described remarks, was privileged.sThts witness, Lewis, stated at one point in his direct- examination that "I believe"Sloan said the Peerless plant "closed down on account of the Union " But both on directand on cross-examination the witness conditioned his testimony on his "best remembrance"in a way which, coupled with his demeanor on the stand, has satisfied me that he wasunable to recollect with any accuracy what Sloan's actual remarks were - Hence, his be-signify to me that Sloan used any such actual words. In effect, Sloan denied havingsaid this. SWEETWATER RUG COMPANY513Accordingly, I find thatSloan'sremarks about these two plants, relied on by theGeneral Counsel, contain no unlawful or coercive threat of the sortalleged.29With respect to the alleged threat by Sloan of a reduction of working hours theprincipalwitness for the General Counsel testified that Sloan said if the Union"came in we will probably go on" three 8-hour shifts and that (presumably as aresult) the employees "wouldn't take home over $30 or $40" per week 30 But oncross-examination the witness could not recall whether Sloan mentioned the threeshifts as something that might result from union stimulation and repeatedly gavequalified answers as to what Sloan may or may not have said on other topics dwelton by Sloan.Hence, I do not consider the witness as a responsible source concern-ing what Sloan's actual remarks were31Sloan's testimony is that he did notstatethat the Company would go on threeshifts if the Union came in, but rather that it would be to the Union's advantageto have three shifts (for the same reasons given by McMillan).He explicitly deniedthat he said the Company would reduce hours if the Union came in.In the circumstances, the proof offered by the General Counsel is not sufficientlyclear or sufficiently reliable, standing alone, to warrant a finding that Respondentmade through Sloan the threat of reduced working hours alleged, and, in any case,Sloan's version of what he actually said is entitled to credence over that of employeeLewis, however Lewis' testimony is interpreted. I find that Sloan's remarks wereas he described them and did not constitute a violation of Section 8(a)(1).The complaint charges one further threat of hours' reduction.As to this, Gen-eralCounsel's witness Allen testified that in the conversation of October 6 in thePierce Cafe, Supervisor Clark stated that if the Union won out "we,ll be cut downto 8 hours and put on three shifts."Clark's testimony, in substance, is that if theUnion got in the plant it would prefer to have three shifts in order to increaseitsmembership and dues receipts, and that he thought the Company would benefitfrom three shifts because of the saving on overtime costs.Clark denied that he saidthe Company would go to a three-shift basis if the Union "came in."With thetestimony of Allen and Clark in conflict, I prefer Clark's version. In the firstplace,Clark's versionis inaccord with the line taken by McMillan and Sloan intheir contemporaneous speeches to the employees, and that line had been laid downfor them by Amsterdam.Moreover, Allen clearlywas ahighly volatile and highlyvaluable person where the Union was concerned, and the record shows that he didmost of the talking during this cafe conversation.Such aperson isnot likely to beclosely attentive to the exact words of others.But over and above all, I do notinterpretAllen's testimonyas towhat Clarksaidas clearly attributing to Clarkany words to the effect, or warranting the inference, that the three-shift change wouldflow from any unilateral or retaliatory action by Respondent predicated upon theUnion "coming in." I find that the threat charged in the complaint in respect toClark based on this incidentfailsfor want of proof.32E. Respondent's institutionof a paid vacation programOn October 25, 1962, Respondent posteda notice 33in the plant announcing itsadoption of a paid vacation program for the employees.Under this program, allemployees employed for a year as of June 1, 1963, are eligible for a week's vaca-39While not alleged as an unfair labor practice in the complaint, at the hearing theparties litigated the question whether Haven, in the course of a conversation previouslyconsidered in another context (see section A, 1,c,supra),told employee Lewis that aunion "was not coming in the plant" ; and/or that the Company "would not work tindera union." In the light of Haven's testimony that she told Lewis "she did not think aunion would work out" in the plant, and his admission on cross-examination that Havenmight have put the matter this way, I find that Haven's version, which is consistent withRespondent's line of argument at the time, is equally plausible and did not violate the Act.30The record indicates that the normal hourly rate paid by Respondent was $1 20.Allowing for payroll deductions, and assuming no wage increase, $30 to $40 would be theapproximate range of "take home" pay on an 8-hour, 5-day, work basis31The subject under consideration is an area where the trier of the facts needs to haveproof of actual words or their clear substance, as distinguished from a witness' conclu-sionary characterizations or subjective interpretations, if his findings are not to rest onverbal quicksand-In connection with Allen's discharge, directed by McMillan (see sectionH, infra),Night Superintendent McMillan was present during this cafe incident and necessarilyknew from it of Allen's decided prounion sympathies---33-Respondent'srExhibit No. 14.--760-577-65-vol. 148-34 514DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion with pay.The pay is equal to 2 percent of each employee's actual earningsduring the year preceding the vacation week, that week to be chosen by Respondent.The notice anticipated that this would be the first week of July 1963.Respondent's chief witness concerning the origin and inauguration of this programof significant benefit to the employees was Plant Manager Amsterdam.The essenceof his corresponding testimony is as follows: In a long-distance telephone conversa-tionwhich Amsterdam had somewhere between February and April 1962 withMr. Nusblatt in New York (Nusblatt "heads up" Respondent), Amsterdam sug-gested that he and Nusblatt should soon discuss a paid vacation program.NusblatttoldAmsterdam to wait on this matter until Nusblatt's expected summer visit toRinggold.Nusblatt came to Ringgold duping the summer and, in a "very brief"discussion with Amsterdam, agreed or decided that a paid vacation of some sortshould be instituted.The features of the plan were left for determination in laterdiscussions, since Nusblatt wished to put a uniform program into effect as well attwo other rug companies under the control of Nusblatt and his business associates.These plants were the ones at Sweetwater, Tennessee, and the Carolyn Chenilleplant in Dalton.Not long after the Nusblatt visit, the features of the plan, suchas the amount of pay and the employees to be eligible, were evolved in variousdiscussions between Amsterdam, officials of the other two companies (includingparticularly the manager of the Carolyn Chenille plant in Dalton), and Nusblatt.With the plan thus fully evolved, it was first planned not to announce it until aboutJanuary 1963.However, reports reached Respondent's employees prior to Octo-ber 25 about Respondent's intended plan and its possible features and consequences.In order to still these reports and rumors, and because of direct inquiries to Amster-dam by some employees, Amsterdam determined to announce the plan and didso by the notice he posted on October 25.There is no testimony by Amsterdam, or any other witness, directed specificallyto the question whether, in any of its actions in conceiving or putting into effect thevacation plan, Respondent was stimulated by the Union's organizational campaign,i.e.,was bent on using this device, or announced it when it did, in order to lessenthe appeal of that drive among its employees.All proof bearing on this crucialquestion, charged in the complaint and denied in the answer, is wholly circumstantial.A circumstance of particular significance, of course, is the date of the plan'sannouncement, October 25.That date was midway between the two union meet-ings, and is otherwise established as a point in time when the union campaign wasat a peak.That date also coincides closely in time with the bulk of Respondent'sactions, lawful and unlawful, which, out of its admitted position of opposition totheUnion, it carried out; the October-November period is congested with theseactivities.Entitled to similar significance is the fact that the Nusblatt visit (duringwhich in a "very brief" discussion Nusblatt approved the paid vacation idea) occurredabout August 25, 1962,34 when the Union's organizational drive in Ringgold waswell underway.There are no external circumstances of equivalent weight suggesting that Respond-ent's formulation or announcement of the plan were disassociated from the unioncampaign.There is, of course, Amsterdam's testimony that he first broached thisidea to Nusblatt in March 1962 (or perhaps the month before or after), whichwas before the Union began its concentrated organizational campaign at Respondent'splants.But this circumstance if not of much significance, bearing in mind the fact thatthe Union's general organizing drive in the area had been underway for some time,and in view of Amsterdam's testimony that some union literature was distributedat Respondent's plants as early as February 1962.There is also Amsterdam's further testimony that he first planned not to announcethe vacation plan until January 1963, and only advanced the date because of the un-official reports and rumors he described.But there are no objective circumstancesor other evidence lending credence to Amsterdam's testimony as to what decisionshe made concerning the original or the advanced announcement date, or what wentthrough his mind in making them.The truth of his testimony on these points dependsupon his credibility, examination of which must, on this record, play a part in mydecision on the underlying question of innocent or unlawful motivation.Before moving to that question, however, there is other evidence to be consideredwhich I believe casts some light on the question whether Respondent used thevacation plan to counter the thrust of the Union's campaign. I refer to conflictingtestimony as to whether, in one of his speeches very shortly before the plan wasannounced, Supervisor Sloan informed the employees that a paid vacation programwas under consideration by Respondent. In this connection, employee Lewis testified"Respondent'snotice about the plan,dated October25, referstoNusblatt'svisit2 months earlier. SWEETWATER RUG COMPANY515.on direct examination that in the courseof Sloan'sOctober speech to the employeesin the cut-rug department, Sloan said that Respondent was thinking about "giving uspaid holidays and paid vacations." On cross-examination, he added that Sloanalso saidthat Nusblatt and Amsterdam had been talking over a paid vacation plan tor thelast couple of months, and were thinking of granting a paid vacation and paidholidays.35Lewis was the principal witness for the General Counsel in respect to Sloan's speechas a whole, and when Sloan appeared as Respondent's witness he was examined atlength by Respondent's counsel concerning the various remarks attributed to him byLewis.On the matter of paid vacations, Sloan was asked whether he had told theemployees that ,the Company was thinking about giving the employees paid holidaysand vacations.Sloan answered, "No. I did state though the Company would goalong with the industry, whatever the industry gave then Sweetwater Rug Corpora-tionwould."Asked at what part of his talk he made that statement, he testified, "Ireally don't know. I think I was asked a questionon that."Thereupon, Respondent'scounsel asked Sloan, "Did you say anything, or did you mention vacations?" to whichSloan replied, "No."I credit Lewis and discreditSloan,and find that during this talk Sloan did statethat the Company was thinking of instituting a paid vacation program for the em-ployees.I am not at all satisfied with the negative answers Sloan gave on directand cross-examination to those of the questions put to him which merely called for a"Yes" or "No" answer to the question whether in his remarks he made any referenceto the vacation program.Rather, considering the entirety of his direct and cross-examination, I incline to the conclusion, clearly indicated by his first testimony ondirect (quoted above), that the question to which he responded with the remark thatRespondent would follow the industry, embraced, if it was not limited to, paid vaca-tions.What he had said about paid vacations (and paid holidays) was the exclusiveand specific subject of the questions then being put to him by Respondent's counsel,and his answers that he believed he was asked a question "on that" and that Re-spondent would follow the industry, referred to these subjects.His cross-examination proceeded on the assumption, quite incorrect, that in his di-rect examination he had described the question put to him during his speech bysome employee, as referring to wages.Even so, during his cross-examination Sloanwas not sure that the question related to wages; and in stating that his reply was not"strictly" limited to wages he lent confirmation to the strong inference arising froinhis initial testimony on direct that he was questioned about paid vacations 36On the hypotheses of this analysis. Sloan concededly said that Respondent wouldfollow the industry. I find that he also made the further remarks attributed to himby Lewis.This is much reason to doubt Sloan's credibility on this factissue,not only becauseof his generally questionable demeanor, but because of his evasive and incredible testi-mony in other particulars.As he described his remarks, he put the blame for theclosings on the noncompetitive operations of these plants, with the fact that they wereunionized only mentioned rather in passing. In fact. of course, his entire remarkswere devoted to the misfortunes that might flow from unionization- and the presence ofthe Union at these plants, and its possible acceptance by Respondent's employees, wasthe keystone of all he said or had to say. In this context, I am confident from myobservations that the witness considered he was treading in dangerous waters forRespondent and played down those aspects of his remarks which bethought might beprejudicial to Respondent.35Later in Lewis' cross-examination, he states he was not positive that Sloan had men-tioned paid holidays, and that Sloan might have talked only about a paid vacation plan.° Sloan's testimony on cross-examination may be summarized as followsAsked what question had been put to him "about wages." he testified he did notremember the exact question but some employees did ask about wagesAsked if hisreplywas confined strictly to wages,Sloansaid, "No [meaning not] strictly, butanything the industry did for the employees Sweetwater Rug Corporation would goalong"Thereafter, Sloan testified, "I think the question was as to wages and Ithink I did stick to wages, but I am not sure." He then testified, but in apparentreference to the notes (later destroyed) which hehad used as a guide for hispreparedremarks, that he did not make any reference to a vacationprogram. Still later in thiscross-examination,Sloan statedthatno question concerning vacations was put by theemployees,thathe believed be was asked if there were wage raises in prospect andthathe repliedthathe was sure the Company would go along with the industry onwage increases. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDWholly incredible is Sloan's testimony concerning how it came about that hedistributed the "Fairy Tale" document among Respondent's employees (see section G,infra)and I take this fissure in his credibility into account in discrediting him in thepresent instance.My finding that Sloan did say that the Respondent was considering inauguration of apaid vacation program clearly fits with other admitted facts. It is established byother proof that at the time of Sloan's speeches, some supervisors had already beentold by Amsterdam that the vacation plan was under consideration, and Amsterdamhad imparted the same news to various inquiring employees. It is a reasonable infer-ence that Sloan had similar knowledge and since Amsterdam himself had ratherfreely spread ,the word, there was no reason I can see why Sloan should not have doneso at the department meetings he addressed, particularly since he had discussedwith Amsterdam what he should say. I believe and find that he did make referenceto the proposed vacation plan, and that his purpose, as was true of all his remarks,was to forestall and blunt the Union's appeal to the employees.This conduct was aclear violation of Section 8(a) (1).37I further find that Respondent's decision in August to formulate a paid vacationplan and its announcement of the plan in October sprung from its admitted oppositionto the Union In making this finding, I rely on all the considerations previously re-viewed. I also rely on aspects of Amsterdam's testimony on cross-examination de-signed to test his credibility.While many of the points of fact upon which he wascross-examined were, in the main, quite unimportant in and of themselves, they relatedtomatters which formed the stream of his testimony on direct.His inability toremember dates and other details of matters he had testified to on direct, left me withthe distinct impression that he had volunteered items in his direct testimony thathe was laboring to substantiate on cross, and in the process fell back on lapses ofmemory and similar devices.38I find that Respondent inaugurated the vacation program, or instituted it whenitdid, for the purpose of countering the union organizing campaign, in violation ofSection 8(a)( I) of the Act.F. Encouragement of individual bargaining rather than through the UnionIn support of this charge, set forth in paragraph 13 of the complaint the proofoffered by the General Counsel pertains to McMillan's October 8 remarks to thenight-shift employees.The net effect of that proof is that McMillan said allthat the Union could do was to ask the Company for raises; that if the requestwere made through the Union, Respondent did not have to agree; that the em-ployees might have to go on strike; and that the employees would do as well toask for raises themselves.McMillan concedes he made remarks to the. generaleffect of the foregoing.$'The complaint alleges, in apparent reference to theseremarks by Sloan, that he"promised" monetary and other rewards to the employees on the condition they abandonthe Union. (Paragraph 14.)The proof fails to establish any "promise" of benefit, butrather a benefit held out as a strong probability lily findings of violation and the corre-sponding provision of my Recommended Order areaddressedto his actualremarks, aslitigated at the hearing.38Thus, he could not remember whether Nusblatt had made any visit toRinggold in theperiod in question, other than the one in August. Quite obviously, however, he must haveknown whether one of Nusblatt's crowningroles in Respondent's affairs had made a secondor third trip not many months before the hearing. Similarly, he did not know whetherhe had visited Nusblatt in New York other than a trip hehad madein November 1962.Also, his testimony that in deciding to announce the plan, his hand was forced by arumor which got out, appears odd in view of his other testimony that the matter was nota secret, that the rumors arose a month or 2 months prior to the time he posted theofficial notice, and that he had made Respondent's intentions known to some supervisors(at a date he could not remember); and to employeesSimilarly, be first stated that heheard of the rumors from the foremen and foreladies (I e., that employees were question-ing these supervisors).But as counsel for the General Counsel persisted, he later statedthat employees questioned him personally on the subject.Finally, Amsterdam continu-ously referred to Nusblatt's visit when the final decision wasmade as inthe "summertime,"which could have meant a date as early as late June, about a month before the Union'scampaign at Respondent's plant had gotten into strideBut Amsterdam must have known,as the notice he prepared and posted shows,, that the date of Nusblatt's visit was aboutAugust 25, when the campaign was fully inprogress. SWEETWATER RUG COMPANY517McMillan's remarks on this subject were in a context of opinion and argumentover the possible disadvantages of union affiliation,and for this-reason were, inmy judgment,within the area of expression protected by the Act.I find no viola-tion on this evidence.G. Distribution of the "Fairy Tale"The complaint alleges that by distribution to the employees of a one-page anti-union harangue entitled"A FAIRY TALE" (General Counsel'sExhibitNo. 2),Respondent threatened to close its plant"if the Union came in"in violation ofSection 8(a)(1).Respondent concedes its distribution of this sheet.Itwas called to Amsterdam'sattention by Rothstein,manager of the associatedCarolynChenille plant in Dalton.Impressed by what the sheet said,Amsterdam obtained copies and arranged fortheir distribution to the employees by various supervisors.The main distributionwas made by Sloan,whose work carries him into all departments;Sloan handedout some 200 copies.This distribution occurred about October 15, and, whilethere was no direct testimony on the point,must have taken place,in considerabledegree at least, on working time.Whetherthis conduct amounted to a threat by Respondent to close its plantsshould the union drive be successful,depends exclusively on the content of thiscircular; there is no independent evidence of any such threat.The circularpurportsto portray,as a fairy tale come true,what broughtabout theclosing of one of theplants referred to in Sloan's speeches,and traces that closing to the employees'vote to be represented by a union(the Union involved in this case,in fact).Thisstory istold in a synthetic,overdrawn,"bug-a-boo" style.I cannot believe that, byitself or even as construed in the context of Respondent'santiunion position andcoercive activities,this document could reasonably be construed as anything otherthan propaganda.As such, it was free for distribution by Respondent 39H. The discharges of Caudill and AllenRespondent's explanations of the discharges of Allen and Caudill during the hear-ing, as those explanations were made apparent from the evidence Respondent ad-duced, were that each of these employees was discharged because he violated oneof Respondent's plant "rules."More specifically, Respondent attributed Allen'sdischarge to his claimed violation of -an alleged rule forbidding employees fromleaving the plant during working hours without permission of their respective super-visors, and Caudill's discharge to his claimed violation of an alleged rule requiringemployees absent from work to notify the Company.As it presented its case, Respondent sought to establish that a group of "rules,"including the two mentioned above, were fully in force at the time of the discharges,i e., that they had theretofore been adequately made known to its employees andenforced.For his part, the General Counsel adduced evidence seeking to establishthat Respondent did not have, in actual force and vigor, requirements worthy ofthe name "rules"; accordingly, in his brief, he characterizes the alleged rules as a"myth."With these positions made manifest in the earliest stages of the hearing,this "rules" subject emerged as the single most important topic of testimony in thecase.Almost every witness called, by whatever party, was questioned on the sub-ject, and the testimony so accumulated total hundreds of pages of transcript.In view of the conclusions I reach concerning the actual bases of these two dis-chargees, it is not material whether either of these two "rules" existed. I might,therefore, ignore in this Decision much of the pertinent evidence.However, inview of the extensive attention devoted to this subject at the hearing, the deeplydisputed contentions of the parties, and the possibility that one or another aspect ofsubject may be pressed upon the Board, I have concluded that an adequate reviewand analysis of this entire body of testimony is desirable. .-This task has been aformidable one because of the great quantity of the evidence and, even more so,because in various important particulars, it is confusing, incomplete, imprecise,conflicting, and exaggerated.Rather than incorporate that extensive review and myaccompanying findings and conclusions in the body of this Decision, I am attachingit hereto, as a part of this Decision, as Appendix II.as In view of Amsterdam's testimony that Sloan distributed this sheet at his direction,Sloan, who testified before Amsterdam, obviously played games with the truthin claim-instructionsfromanyone.But r do not believe that Sloan's unreliability as a witness affords-a basisfor finding violations on charges involving higl where I havefoundsuftlcientevidencelacking. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDI turn now to a consideration of the issues and evidence pertinent to the dis-charges of Allen and Caudill. It is, of course, clear that conduct of the sort at-tributed to Allen and Caudill, respectively, would have been a proper cause fordischarge were it the true reason, irrespective of the existence of any corresponding"rule."Respondent, however, pitched its case in the beginning on the claimedexistence of such rules, and as it argues ,its case in its brief filed with me stilldoes, at least in the case of Allen. In regard to this continued reliance on "rules"itis,therefore, appropriate to say that by reason of deficiencies both in thepromulgation and enforcement of Respondent's so-called "rules," as described indetail in Appendix II, the evidence concerning them has no necessary tendencyto resolve the ultimate fact issue determinative of these discharges, namely, whetheror not Respondent's true motivation for either of them was discriminatory.1.The discharge of CaudillLowell Caudill began work for Respondent sometime in the workweek endingon August 18, 1962.He worked in the "roller-coater" or "latex" department, nightshift, under Foreman Carl Worley.He was discharged by Worley on October 8,1962.At the hearing, Respondent's counsel stated that he was seeking to prove thatCaudill was discharged for being absent from work without notice, and in puttinginRespondent's case, Respondent sought to establish the existence and enforce-ment of a "rule" requiring employees to give advance notice of absences from work.In my analysis of the "rules" subject, I have found that no such "rule" existed;that Respondent tolerated some absences without notice; and that various purportedillustrations of discharges for such absences put forth by Respondent did not involveactual discharges but, rather, were instances where employees had quit. In itsbrief filed with me, Respondent now asserts that the evidence shows that Caudill wasdischarged "for being absent without permission" without regard to any "rule" tothis effect auCareful consideration of all the evidence convinces me that Caudill was not dis-charged because of absences without notice, as Respondent's counsel now contends.I find, instead, that Caudill was discharged merely because of repeated absencesfrom work, irrespective of the notice factor.This is the clear essence of Fore-man Worley's testimony and a discharge for this reason, which I find was the trueone, was lawfulI turn now to a consideration of the pertinent evidence.Caudill, aged 20 at the time of the hearing, had had some stints of prior em-ployment with Respondent principally in the 1960-61 period.Two of these werein the day-shift "roller-coater" department under Foreman Plott, the same depart-ment Foreman Worley headed at night.After some subsequent sojourn in Mary-land, he returned to Ringgold in the summer of 1962 and, seeking employmentagainwith Respondent, approached Plott.Plott had no place for Caudill butknew that Worley, foreman of this same department on the night shift, needed ahand.Caudill, now married and a father, stressed his need for work and requestedPlott to intercede for him with Worley.Plott agreed to do so after receiving somekind of assurances from Caudill that he would not "lay out" from work as hehad done when working for Plott 41Plott went to Worley and told him that Caudill was a good worker, although hehad been given to "laying out" when previously employed by Plott (some 2 yearsearlier).Worley then expressed doubt whether Caudill was "dependable," butPlott, pointing to Caudill's family status and responsibilities, told Worley that Caudillhad said he would do better if he could get a job.Worley then had Caudill come in4°Both by failing in its brief to contend for the existence of a "rule" and by affirmativelystating that it "needs no proof of existence of a rule to establish the situation as toCaudill." Respondent appears to have abandoned any further relianceon the "rules"factorin regardto Caudill's case41Respondentsought, mainly by leading questions to its witnesses, to establish that theterm"lay out" had a precise meaning; namely, an absence without notice,or to use thevernacular, without "calling in"But it is distinctly clear, considering all the testimonyof these witnesses and such actual absences as they were referring to, that in actual usage,Respondent's officials and employees used this term to mean either (1) frequent absences-irregularity in attendance-not "staying on thejob," or(2) an absenceor absences with-out notice.In the case of Caudill, I find that Worley used the term in thefirst sense and that thisisalsowhat ForemanPlottmeant in statingthat Caudill "would just lay out" whenworking for him. SWEETWATER RUG COMPANY519for a talk, the nature of which I findwas asWorley stated in the following excerptsfrom his testimony:Q. Tell us how you came to hire him and what happened after that?A.Well, I needed a rollup man and Mr. Plott-Mr. Caudill had gone to himfor a job and he told me about Mr. Caudill coming to him about a job and hesaid he was a good rollup man, and I said, "Yeah, but he ain't dependable is he?"And he said, "Well, he's married now and has a child and he has promised todo better if he could get a job."I had him come and talk to me and I asked Mr. Caudill if he would-wouldstay on the job and he promised if I would give him a chance, and he said hewould. I said, "We work six nights a week and I want you here."And he said, "If you work seven nights I will be here."Mr. SPECHT: I can',t hear you.The WITNESS: I told him we worked six nights a week and I expected him tobe on the job six nights a week.And he said, "If you work seven I will be there if you will give me the chance."******Q. (By Mr. BROOKS.)Let me ask you this: in that conversation was his pastemployment with the company mentioned?A. Yeah, I talked to him, I knew that was bad to lay out and he had promisednot to do this and he'd stay on the job if we'd give him one more chance to work,he would not lay out.TRIAL EXAMINER: What was it you knew about him?The WITNESS: That he had been laying out before, he had worked there beforeand that he had been discharged for laying off the job and not coming to workregular.Q. (By Mr.BROOKS.)All right.You told him this at the time?A. Yes.Q.What was his response to this?A. He said, "I will be here all the time, every night." 42The next day, August 16 or 17, Caudill reported for work pursuant to a telephone callor message from Worley to do so.It is obvious from the testimony quoted above that what Worley was emphasizingto Caudill when he hired him was the necessity that Caudill be at work regularly,-and not that he could be absent if he gave notice.And it was this same necessitythat Caudill be "on the job" regularly which constituted the character of the additionalwarnings Worley gave to Caudill on the occasions of his subsequent absences.Turning to these incidents, on Friday, September 7, Caudill failed to report forwork. According to Caudill, he was ill with "flu" the previous night; that -he had thenso informed Worley and had told Worley that if he did not feel better he would not bein the next day; and that Worley said, "That's all right."Worley could not recall butwould not deny that Caudill told him on Thursday that he was ill, but specificallydenied that Caudill said anything about not being in on Friday, adding that he wouldhave remembered any such statement by Caudill.When Caudill came to work the following Monday, Worley went to him and said,with reference to the Friday absence: "Lowell, you are going to have to come in hereregular if you keep your job."Caudill made no reply to this admonition 43Caudill was absentagain,and concedely without notice this time, on Friday.September 14.About 9 p.m. that night Worley and Caudill encountered each otherin the streets of Ringgold.Caudill explained then to Worley that he had made a tripto Tennessee because of a serious accident suffered by his grandfather and, as I readhis testimony, to bring to Ringgold certain relatives who therefore had been livingwith this grandparent.According to Caudill, Worley said that was "all right" butto be sure to come in on Monday.On Monday. according to Worley and another witness, Worley went to Caudilland told him "The next time that you stay off the iob ror. if you are out another timelI will have to replace you."According to Caudill, Worley said that he would dis-*aWhile Caudill denied that Worley hired him on condition that he would work "regu-lar,"Caudill could not recall the entire conversation or whether Worley told him thathis only "trouble" was that he would not work regularly.'The factthatWorleytreated Caudill's absence as warranting a reminder of the need'for regular attendance,combined with Caudill's failure to claim on Monday that Worleyhad approved the absence,lead me to find that either Caudill had not made the statementhe assertsor that, ifhe did,Worleydid not understand or remember it.The Important thing, however,is that Worley for some reason did,in reference"to this-absence, again enjoin regular' attendance upon Caudill.''` 520DECISIONSOF NATIONALLABOR RELATIONS BOARDcharge him if he was 'tout another Friday" night.The difference in these versionsis inconsequential since in either case Worley was, in effect, telling Caudill that whilehe was excusing this absence, another would risk forfeiture of his job.This iswhat Caudill himself understood.He testified that Worley did not limit his warningabout further absences to those without permission or notice, and that it was forthis reason that he asked permission to be absent on the next and final occasion now tobe considered.Caudill needed to pick up some household furniture in Maryland.Accordingly,Caudill and his brother Ronald (who was accompanying him) requested and receivedpermission from their respective supervisors,Worley and Forelady Haven, to beabsent from work on Friday, October 5.Due to a breakdown of their truck en routetoMaryland, they did not arrive back in Ringgold until about 7 p.m., on Monday,October 8, with the result that Ronald missed his entire day shift and Lowell's nightshift had begun about 2 hours before his return.An hour or so after their return,Ronald reported to Mrs. Haven, by telephone, the reason for his absence.MrsHaven accepted his explanation and he returned to work the next morning as usualand without further reference to the matter by Mrs. Haven. Lowell (who did notattempt to work for the balance of his shift) testified that he made no such correspond-ing report to Foreman Worley upon his return, because his wife had informed himafter reaching Ringgold that his brother-in-law, employee Richard Clark (who alsoworked under Worley), was going to report his absence and the reason for it to Worleywhen Clark went to work that afternoon.Caudill testified that he took it for grantedthat Clark had done so and that he sought no verification of the fact from Clark untilafter his discharge the next afternoon.When Caudill reported for work on Tuesday afternoon, he could not find his time-card and asked Worley where it was.While Worley at times appeared.to deny, by implication, that .the ensuing conversa-tion between him and Caudill contained various remarks testified to by Caudill, headmitted that he could not recall the entire conversation.Hence, disposing of con-flicts and discrepancies in their accounts as I go, I find on the basis of both versionsthat the following interchange occurred between them.When Caudill asked Worley where his timecard was, Worley told Caudill that itwas gone and that Caudill would have no further use for the card, and/or that he.Worley, had no further use for Caudill-that Caudill was dischargedWhen Caudillsought ,the reason, Worley stated he had lost his job because of his absence the nightbefore.Worley may have said, or also said, as Caudill testified, that this absencewas without his permission. In any case, Caudill reminded Worley that the latter hadgiven him permission to "have off"; Worley replied "but not for Monday"; and thenCaudill asserted to Worley, and Worley denied, that he had been told on Mondaythat Caudill would not be back from the trip in time to report for workCaudill then inquired of Worley what was to be done about his having borrowedmoney from Respondent to make the trip, and, in reply, Worley told Caudill to seeAmsterdam, then present in an adjoining department.Caudill attempted in theconversation to describe to Worley what had happened to cause his delayed return,but, by implication from this testimony, Worley refused to listen 44While I do not consider the matter of material significance, I find, as Clark testified,thatWorley asked him at shift time on Monday where Caudill was; that Clark ex-plained Caudill's delay and his expected late return; and that Worley then said thatCaudill "did not give a damn" whether he worked or not.45 I similarly find that"Caudill, without denying that Worley told him to see Amsterdam in the adjoiningdepartmentabout theloan,testified thatWorley said that Amsterdam had mentionedsomething about a job for Caudill on the day shift and for Caudill to see Amsterdam inthis regardSince, in the view I take of this discharge, this would not have been anunnatural remark for Worlev to utter, it may be assumed that Worley said something toCaudill about seeing Amsterdamconcerningjob possibilities on the day shift, as well asthe loan matter.Caudill did see Amsterdam after Worley dischargedhim and made adate to confer with Amsterdam the next day. At that meeting, Amsterdam denied that hehad a position for Caudill ; told 'Caudill to see the various foremen about employment ;and, presumably in reference to Caudill's discharge, told Caudill he did not interfere withthe actions of the foremen46According to Caudill, after, Worley discharged him, he sought out his brother-in-law,'Richard Clark, at work there in the same department, and that Clark confirmed to himthat he had on the night before explained to Worley Caudill's delayand expected late.re-turn to Ringgold.But whether Caudill did thus consult with 'Clark, eitherthen or laterthat day, is not important in view of thefindingsImake that in the Worley-Caudill dis-charge conversation,Worley actedregardlessof any noticeto him.,Moreover,after con-sultingClark, Caudilldid not then challengeWorley onthismatter, or bring Clark toWorley for a direct confrontation on the subject. SWEETWATER RUG COMPANY521Worley also asked Foreman Plott about the same time on Monday whether Plotthad seen Caudill and, when Plott said, "No," told Plott he was going to have to letCaudill go for "laying out" too much, and discharged Caudill only moments later.I thus conclude that Worley either lied or had a lapse of memory when he deniedClark's testimony of notification.But evenif he gave false testimony in this respect,46the entire body of evidence,someof the most important of which remains to be noted,indicates that any such word as Clark gave him he considered unimportant.At the hearing, in response to questions from Respondent's counsel, Worley useda number of terms to explain why he discharged Caudill. Of these, I consider, bothbecause of Worley's demeanor while testifying and because of othei facts, that hewas describing the true basis when he stated that he had discharged Caudill "becausehe did not come in on Monday night," for "not being on the job, for laying out, offthe job," and again, for "missing work and not reporting for work." Interspersedwith these natural and clear descriptions of absence alone as the basis for his action,Worley also said, at one point, that he had discharged Caudill because Caudill "hadn'tletme know and he hadn't come in to work." And at another, pursuant to suggestiveand leading questions by Respondent's counsel, he said that "laying out" meant anabsence without the absentee "calling in."But a bit earlier, and without a promptingquestion, the definition he gave of what he meant by saying Caudill was dischargedfor "laying out" was "missing work and not reporting for work." I consider thisunprompted definition-mere absence from work-as what he meant where Caudill'sdischarge was concerned. In this connection, it should also be noted that, accordingto Caudill himself, what Worley told Caudill in discharging him was that Caudillhad been absent on Monday, not without "notice," but without his "permission "There is considerable difference between these two requirements, and the differencesupports what I find troubled Worley and led him to discharge Caudill, that is,Caudill's repeated absences from work, irrespective of cause or notice.Rather clinching the matter was some interrogation of Worley by me, after Worley'sdirect and cross-examination on this subject was concluded.Asked to state whatreason he had given Caudill for his discharge at the time, Worley said the explanationhe gave Caudill was "For not reporting in for work"; "Well, I pulled your card lastnight because you wasn't here for work."Before reaching the conclusion that Caudill's absence on October 8, coupled withhis previous ones,.was the true basis of his discharge, I have carefully considered theevidence adduced by the General Counsel in support of the discriminatory motivationcharged in the complaint.To this evidence, which could not in the interests of orderlyfactual presentation be described earlier in this Decision, I now turn.Caudill signed a union membership card in the early part of September andsolicited a relatively large number of other employees to do likewise. Some 35 to d0of those he solicited signed cards he had given them.Caudill did not describe wherethese solicitations occurred, but from two examples he gave which are consideredbelow and from his effort to conceal one of these from Foreman Worley, it is reason-able to infer that he carried on a fair amount of this solicitation in the plant andthat he endeavored to conceal such solicitations from observation by Worley or othersupervisors.That he was successful in concealing his union activities is suggested bythe fact that Caudill himself was never, while in Respondent's employ, the subject ofany of the widespread intimidating activity in which Worley and others of Re-spondent's supervisors engaged 47As part of his proof that Worley was aware of Caudill's unionactivities. counsel forthe General Counsel adduced testimony concerning two instances of solicitation byCaudill at the plant.Caudill testified that one evening when he was filling out a"blue" membership card for an employee who could not write, Worley approaches]and asked. "What I was doing, writing a check?" and that he told Worley, "Yes, sir"and picked up the card and put itin hispocket.Worley then moved onTJnder direct examination,Worlev confirmed Caudill's description of this incidentand described the place where Caudill was writing as the "box" where Caudillinitialedthe "tickets" whichitwashis task to affix to rolls of carpet coming off the "roll-un"machine, but denied that he saw what it was Caudill was writing, on or that be,knew it was a union card.He further testified that be did not know Canrlill hadsigned a union card and that he was unaware of anyunionactivity on Caudill's pai tthatduring muchof thehearing,and in his examination ofWorley,Respondent's counsel was preoccupied with an effort to establish the existence ofa "rule" forbidding absences without "notice"and that Worley, Respondent's last wit-ness,had been presentevery dayof the hearing47 Por these reasons I cannot assume, merely from the fact of Caudill's extensive unionmembership solicitations,thatWorley necessarily had knowledge of them. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe particular incident just referred to happened in a brief span of time, and Caudillwas not examined specifically on the question whether Worley was on the scene in time,and in a position to see the card before Caudill picked it up (which Caudill no doubtdid as soon as he was aware of Worley's presence or near presence). I give Respond-ent no marks for the testimony adduced through Worley that this incident tookplace at a location used by Caudill to mark carpet-tickets, because if Worley hadthought Caudill was merely initiating such a ticket in the routine performance of hiswork there was no occasion for him to make the inquiry he did. But it is one thingfor Worley to have known or suspected, as his inquiry indicated, that it was not a rug-ticket that Caudill was writing on, and quite another to ascribe to him knowledge ofexactly what kind of other card or paper Caudill was inscribing.This evidence fails toestablishWorley's knowledge of Caudill's union stand or activities, and I so find.48The only other evidence of an antiunion motivation for Caudill's discharge adducedby the General Counsel is the testimony of Caudill that on an occasion after his dis-charge when he sought employment from Foreman Plott, Plott told him that if hehad kept his mouth shut about the Union he would still have his job. Caudill referredto this alleged remark by Plott in his second pretrial affidavit, dated November 6, 1962,but not in his first such affidavit, which I find was taken on October 24, 1962.49-Caudill sought employment from Plott twice, once on the day following his dischargeand on a second occasion which I find was toward the end of October. Caudill couldnot recall on which of these two occasions Plott had made this remark, but since itwas not alluded to in his first pretrial affidavit of October 24, if Plott made this state-ment it must have been made during Caudill's second talk with him. Plott deniedmaking any reference to the Union in a somewhat different statement he says he didmake to Caudill, i.e., that if Caudill had not "laid out" he would have retained his job.There are no indicia which indicate to me which witness was telling the truth, but evenif Plott did ascribe Caudill's job loss to talking about the Union, I do not think such astatement by Plott sufficient to overcome what to me is strong and persuasive proofthat Caudill was discharged for the reasons Worley gave and had repeatedly stressed toCaudill.Plott was not the man who discharged Caudill, and his alleged explanationwas made weeks after Caudill was discharged and was barren of any specific referencetoWorley.Moreover, Plott, undoubtedly aware at this later date of Caudill's unionattachment,50 could have had reasons of his own for ascribing Caudill's discharge tothose attachments, without knowing or believing that there was in fact, a discrimina-tory basis for Caudill's discharge51I thus conclude that the General Counsel has failed to establish on a preponderanceof all the relevant evidence, a discriminatory motivation for Caudill's discharge.2.The discharge of AllenRobert L. Allen, an employee of the Respondent for about 2 years, was dischargedon October 12, 1962, a time when the Union's drive was at or approaching its peak.He worked in the cut-rug department on the night shift under Foreman Silvey.Allen had been a "union" man at places of previous employment.He signed aunion card about 2 months prior to his discharge, and solicited a great many of Re-spondent's employees to do likewise as he encountered them in and around Ringgold.In some of this activity, he accompanied Union Representative Gossett.A volubleand rather irrepressible talker, as he demonstrated on the stand, he appears to have18 Caudill testified that somewhat later that same night he was again filling out a unioncard at his job position for another employee:and that, with the card lying out in theopen, Supervisor Sloan walked byBut Caudill declined to testify that Sloan actuallysaw the card and offered no reason for his belief that Sloan did see it other than the factthat the cardwas in a position presumably visible to Sloan. In the circumstances, I can-not assume that Sloan had seen Caudill filling out such a card on such anoccasion asCaudill described.0 The first affidavit is erroneously dated October 4, several days beforeCaudill's dis-charge.Based on pertinent time sequences estimated by Caudill, I find October 24 themost probable date with the "2" accidentally omitted"The Union's charge alleging Caudill's discriminatory discharge was received by Re-spondent about October 24, 1962.si Significant in this connection is Worley's testimony that immediately after discharg-ing Caudill he told Plott, "I had to let your boy go . .'he just laid out on me toomuch" 'I credit this testimony of Worlev's, since it was at Plott's friendly intercession-on Caudill's behalf that Worley had hired Caudill in the first place.By reason of his ownantiunion feelings, Plott may have simply turned against Caudill upon learning,after hisdischarge,that the young man he had befriended had gone to the Union's side. SWEETWATER RUG COMPANY523.made no effort to conceal his union sympathies and his hopes for success of the union,campaign.Indeed, a few days before his discharge, in the Pierce Cafe discussionwith Supervisor Clark (and with McMillan sitting nearby), Allen loudly evidencedthese attachments in asserting the benefits he envisaged would flow trom unionrepresentation of Respondent's employees.In view of the foregoing and otherevidence,.12 it is clear that Allen was a leading proponent of the Union and that hisposition as such could not but have been generally known to all concerned.Allen has a teen-age daughter who, beginning in the early summer, has beenworking, sometimes two and sometimes three nights a week, as a waitress in alocal restaurant.Her work ended about 11:45 p.m., and it was Allen's custom to drivehis daughter home for safety's sake.During part of this period, a 10-minute "break"period began at midnight and Allen mainly used this time and, according to him2 or 3 minutes extra to escort his daughter home.About a month or 6 weeks beforehis discharge, this "break" period was set back to 12:30 a.m. From that point onAllen usually left the plant at about 11:45 p.m., taking about the same amount of,elapsed time, but now fully during working hours, for performance of his escortduties.When Allen returned to Respondent's plant and entered the main door onhis last night, Foreman Silvey was standing nearby checking the timecards.Heasked Allen where he had been.Allen replied that he had taken his daughter homefrom her work. Silvey said, "Your daughter?" and asked where she worked.Allenreplied, "Yes,my daughter,"and, in namingthe restaurant where she worked,told Silvey he knew this fact. Silvey referred .to Allen's need of permission to leavethe plant, to which Allen responded that he had done this before.While this briefinterchange was taking place, Allen was in continuous motion from the door towardhis job location in .the interior of the plant, where he resumed his duties.Continuing with the next encounter between Silvey and Allen, about 3 a.m., thequitting time of some of Silvey's staff, Silvey was prompted to ask Allen if he wasleaving.Allen said "no" and went about the normal "clean-up" work he performedtoward the end of the shift proper.About 4:30 a.m., Silvey drew Allen asideand insome way conveyed to Allen the idea that his job had become forfeit byreason of his having left the plant earlier that night 53According to Allen, in the ensuing conversation, he told Silvey that Silvey knewbe had been taking his daughter home and when Silvey denied such knowledge, Allentold Silvey that he had previously informed Silvey he was doing this and cited toSilvey occasions when, upon returning to the plant, he had described to Silvey the tipshis daughter made and the assistance her earnings were providing for the Allenfamily.According to Allen, Silvey then said he believed he had heard somethingabout these circumstances.As part of his protesting remarks, Allen told Silvey that he had been gone a mere11minutes, to which Silvey replied that his watch showed 13.Allen also pleadedthat he be let off with a warning, but Silvey stated that there was nothing he could do--that the matter was out of his hands.Whether or not prompted by these remarks,Silvey acquiesced in Allen's proposal that they both talk the matter over withMcMillan.Turning the clock back a bit, Silvey testified that having noticed that Allen wasnot at his job, he waited for a period which he estimatedwas some10 to 15minutes.He then looked for Allen in the men's room and then proceeded to the timecardracksnearthe front door to see whether Allen had "clocked out " As he was checkingthe card rack, Allen entered the plant. Immediately after the initial conversation'between the two at that location, Silvey sought out McMillan to see what he should-do about Allen.During this conversation, according to Silvey, he told McMillanwhat Allen had done that night.According to McMillan, Silvey said,or alsosaid, thatAllen had been taking his daughter home "allalong,"but that he, Silvey, had first® In a washroomdiscussionabout 3days before his discharge,Allen undertook to ex-plain to ForemanWhaley how union practices would cope with a particularquestion offactory staffing raised by Whaley. In the same period, Allen madesome efforts to obtainthe American Legion hall in Ringgold as the site of a projectedmeeting the Union plannedto call for Respondent's employees.saWhile Silvey testified that he told Allen "we are going to have to let you go," Allentestified that Silvey never told him explicitly that he was discharged but, rather,couchedhismeaning-in such roundabout terms as that Allen had "gotten intoit," "gotten intotrouble," etcFor variousreasons,includingthe fact that the actual dischargedecisionhadalready been made by McMillan (seeinfra), Ifind that in this conversationSilvey,while conveying to Allen the idea thathis number,was up, didnot flatlystate that Allen'was then and theredischarged.. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDheard about it that night.54When Silvey asked McMillan what he should. do,McMillan, according to him and Silvey, told Silvey that he had had to let a man(Elders) go for this reason a week or so previously, and that, as McMillan put it,"they would have to treat him [Allen] just like the rest of them," i.e., not make anexception.Thus, when Allen and Silvey reached McMillan's office between 4:30and 5 a.m., the decision to discharge Allen, made by McMillan, had been reachedsome hours earlier.At McMillan's office, Silvey told McMillan that Allen wished to see him, andMcMillan asked Allen what it was about.Allen explained that Silvey had told hinthe had gotten into "it" or words to this effect because he had taken his daughter homeand he wanted to know what Silvey meant.McMillan replied that he had heardAllen had been leaving the plant, that other employees were "raising Cain" about it,that Allen knew this was against the rules, and it looked like "that was it."FiguringthatMcMillan's remarks meant that he was discharged, Allen, who did the most ofthe talking, protested along several lines, e.g., that he had a superior attendance record,that he badly needed the income from his job, and that McMillan knew that he hadbeen leaving the plant (and that other employees did likewise), and that he hadnot been warned or reprimanded.On such grounds, he appealed to be let off with awarning and given another chance.This McMillan declined to do, on the groundthat he had discharged Evans and Elder for the same reasons.Allen asserted thatEvans and Elder had left for longer periods than his approximate 10-minute absences,butMcMillan refused to make an exception.McMillan ended the conversation bywithdrawing into his office.55While Silvey and McMillan denied that the "Union had anything to do" withAllen's discharge, the pertinent facts and circumstances clearly warrant, and in myjudgment require, a contrary conclusion. Respondent was at all times deeply opposedto the Union and at the time of Allen's discharge was exerting directly upon manyof its employees a full complement of coercive and intimidating measures, unaware,according to the perpetrators of these measures, that what they were doing was in anyway unlawful. Indeed, McMillan admitted that at the time of Allen's termination, hedid not know it was unlawful to discharge employees because of their union activities.Respondent thus had a strong motivation and a relatively unfettered inclination toexercise the discharge weapon whenever it thought its employment usefulAllen'sundoubted and undisguised prominence among the union supporters certainlypresented him as a likely candidate for an employer so disposed.While there is no admission or other direct evidence of antiunion motivation,absence of such evidence, in cases such as these, is far from determinative, and theprobable truth must be sought by the use of other searchlights.Among these areincredible or improbable assertions made by employer representatives in explainingtheir actionsAs one example, Foreman Silvey's statement, while being interrogateddirectly concerning the reason for Allen's discharge, that he was then unaware "ofany union activities that was [sic] happening," is incredible in the extreme.TheUnion's drive was active, well-advanced, and well-known in and around Respondent'splants and the entire community, and in Respondent's countercampaign Silvey tookactive part before. at the time of, and following, Allen's discharge.Moreover, if Silvey meant by this statement merely to deny his knowledge ofAllen's union activities, such a disclaimer stands in strange contrast to his concern,manifested but a few days later to other employees known to him to be unionsympathizers, over the possibility that he had been "raked over the coals" for discharging Allen at the first union meeting. But apart from this, interested as be wasinwho were union supporters, Silvey could not have been unaware of where soprominent a union supporter as Allen stoodMcMillan, of course, knew of Allen'sunion svmoathies because, in McMillan's nre'ence, Allen had proclaimed them in thePierce Cafe conversation with Foreman Clark, occurring a few days prior to Allen'sdischarge---u Silvey was uncertain but testified that he did not "believe" he had relayed toMcMillan Allen's earlier statement at the door that he had "done this" beforeMcMillan'sbelief was to the contrary, which I credit as more likely.Both Silvey and McMillan test!-fled that upon Silvey's innuirie'McMip'n told Silvey that he did not know of Allen'spractice and had not authorized him to engage in itse Efforts made by Allen immediately thereafter to get back to work were unsuccessful.While speaking on Friday afternoon to Foreman Worlev about a position, McMillan ap-proached and told Allen it would be better for him and the Company if he sought workelsewhereEarlier on Friday, Allen appealedhis discharge to Amsterdam who, afterconsulting McMillan and Silvey, advised Allen late onMonday afternoon that McMillanand Silvey would not take him back. SWEETWATER RUG COMPANY525I also find, contrary to Silvey's testimony, that Silvey knew, long in advanceof the night of Allen's discharge, of Allen's regular practice to leave the plant forthe purpose of escorting his daughter home. In this regard, I credit Allen's testimonythat he so informed Silvey on one occasion at the beginning and that, as also con-firmed by Longwith's testimony, on various occasions he spoke with satisfaction toSilvey, when returning to work from his chaperon duties, concerning the size of hisdaughter's tips.It is true, as Respondent points out, that when Allen inauguratedthis practice in the early summer, he made these trips largely during the 10-minutemidnight "break" period, so that, given Respondent's regular tolerance of a few min-utes tardiness, Silvey's permission during thisinitialperiod was not required.ButSilvey had only some 30 employees in his department and, according to him, hespent the bulk of his time there. In these circumstances, and with Allen absentregularly, for a total of some 10 to 15 nights in the 4- to 6-week period whichensued after the "break" time was set back to 12:30 a.m., I cannot believe Silvey'stestimony that he was unaware of any of these departures and first became aware ofthem, and their purpose, on the final night. I find that Silvey knew of this practiceand its purpose all along.Furthermore, there is the fact that Respondent was notably tolerant of employeeswho, for purposes no more appealing than those Allen was serving, left the plant with-out permission, or retuined late from their lunch or "break" periods, without lossof compensable time.Allen, of course, had left the plant repeatedly, but of this prac-tice I have found that Silvey was aware. In the circumstances, had Respondent'sintentions been innocent there would have been compelling reasons for it, in allfairness, to bring to an end, by some warning rather than discharge, the practice ithad wittingly acquiesced in and thus, in effect, had licensed.56Finally, there is a circumstance which indicates that Silvey was paying unusualattention to a possible unauthorized departure by Allen on the night of his discharge.Allen testified without contradiction by Silvey that in his 4:30 a.m. conversation withSilvey, Silvey stated, in contradiction to Allen's assertion that he had been out exactlyI1minutes, that his (Silvey's) watch said 13 minutes. If this testimony stood aloneitwould strongly suggest that Silvey knew Allen would be leaving as usual andtimed him from departure to return. I do not so find because, in his testimony Silveysaid that some 10 to 15 minutes elapsed after he first "missed" Allen before he feltcalled upon to go in search of him. But, even so, both lines of testimony show thatSilvey was paying close and unusual attention to Allen on the night of his discharge,an attention I consider attributable to Respondent's contemporaneous antipathy toany employee imbued with union sympathies to the degree Allen was, and was knownto be.For all the foregoingreasonsI find that Silvey and McMillan seized upon Allen'cdeparture on the final night as a pretext for a discharge actually motivated by hisadherence to the union cause.III.THE REMEDYI recommend that Respondent be ordered to cease and desist from its unfair laborpractices, and that, because of the sweep of those found and the deep opposition to th-Act they manifest, an order issue in the broad form enjoining any violation of any ofthe rights guaranteed to Respondent's employees in Section 7 of the Act.As to the affirmative action appropriate to require of Respondent, it is clear thatunder the circumstances of this case it would not effectuate the policies of the Act torequire Respondent to withdraw the vacation plan I have found was put into effect.at least at the time it was, in violation of the Act.The discriminatory discharge of Allen calls for the conventional remedy of- rein-statement and backpay, computed in accordance with the formula set forth inF.W Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716, decisionsof the Board.I thus reject Respondent'sargument that an order calling for Allen's reinstate-ment should not issue.Respondent rests this contention on certain conduct of Allenvis-a-vis Foreman Silvey and McMillan subsequent to his dischargeAs to Silvey. itis undisputed that in a roadside encounter with Silvey about 10 days after his discharge,Allen threatened to beat Silvey up if Silvey would get out of his automobile and alsocursed Silvey during this incident; and that, in a talk with Amsterdam, AllensaRespondent's knowledge of and acquiescence in Allen's departures render quite Im-material the two illustrations McMillan gave Allen, and described at the hearing of dis-charges allegedly for leaving the. plant without permissionIn one of those cases, how-ever, I have found in my analysis of the "rules" evidence (Appendix II) that the em-ployee in question, Elders, was not, in fact, discharged for this reason 526DECISIONSOF NATIONALLABOR RELATIONS BOARDthreatened to spread some informationhe allegedlypossessedwhich if circulatedwould reflect on Silvey'smoral character.As to McMillan,I accept histestimonythat, in a contemporaneous telephone conversation initiatedby Allen, the lattermade some similar threatsto and cursed McMillan.These incidents do not, itis clear to me, warrantwithholdingthe reinstatementorder.Allen had anatural sense,both ofoutrage and deprivation of greatly neededearnings,overhis discharge, which,as I have found,was an illegalblow upon himby Respondent.But it was clear to meat the hearing, where I observed Allen andall other witnessesto these incidentsmost closely,thatAllen was a man with aloud bark butno real inclinationto bite.McMillan testifiedto this same estimate ofAllen, andto his lack of concernover what Allen had saidto him, in interpreting.Allen as wanting merely to "blowoff steam."Thisis all that canreally be said ofthe situationwith Silvey, because if Allen reallywere inclinedto give Silveya beating,the actualopportunityhe had onthe highway, but didnot take, was a mostfavorable one.Those withthe power to vindicate the rights guaranteedby this Act should notstay theirrelieving hand onsuchfacts asthese.Other customaryforms of affirmative action are included in my RecommendediOrder.CONCLUSIONS OF LAW1.By interferingwith,restraining,and coercingemployeesin the exercise of,rights guaranteedby Section 7 of the Act,as found above,Respondenthas engagedin unfairlaborpracticeswithin themeaning of Section 8(a)(1) and Section 2(6),and (7) of the Act.2By discharging Robert L. Allen under thecircumstancesfound above,Respond-ent has engaged in unfairlabor practiceswithin the meaningof Section 8(a)(1) and(3) and Section2(6) and (7) of the Act.3.Respondentdid not violate the Act indischargingLowell Caudillor in otherrespects alleged in the complaint not found as violations in this decision.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and upon,the entire record in the case, I recommend that Respondent,Sweetwater Rug Company,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Textile Workers Union of America,AFL-CIOCLC, or anyother labor organization,by discriminating against its employees inregard to their hire or tenure of employment or any term or condition of theiremployment.(b) Interrogating employees regarding,or in connectionwith, theirunion member-ship,sympathies,or activities in a manner constituting interference,restraint, orcoercion within the meaning of Section 8(a) (1) of the Act.(c)Engaging,or giving the impression of engaging or having engaged, in surveil-lance of its employees'union meetings or other concerted activities.(d)Threatening its employees with discharge or any other form of reprisalbecauseof their membership in, sympathy for, support of, or activity on behalf of,any labororganization.(e)Conferring or holding out the possibility of conferring any benefit upon itsexercising,any of the rights of employees specified in Section7 of the Act.(f) In any other manner interfering with,restraining,or coercing its employees inthe exercise of their right to self-organization, .to form, join,or assist the above-namedUnion,or any other labor organization,to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for the purpose of-collective bargaining or other mutual aid or protection,or to refrain from any or allsuch activities.2.Takethe following affirmative action necessary to effectuate the policies of-the Act:(a)Reinstate RobertL. Allen tohis former or a substantially equivalent position,without prejudice to his seniority or other rights and privileges,and make him wholein the manner set forth in the section of theTrialExaminer'sDecision entitled "TheRemedy "(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,allpayroll records,social security payment records,timecards,personnel records and reports, and all other records necessary to analyze-the amount of backpay due under the terms thereof. SWEETWATER RUG COMPANY527(c)Post at its plants in Ringgold,Georgia, copies of the attached notice marked"Appendix I." 57Copies of such notice, to be furnished by the Regional Directorfor Region 10, shall,after being duly signed by an authorized representative of theRespondent,be posted immediately upon receipt thereof, and be maintainedby it fora period of 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, orcovered by any othermaterial.(d)Notify the Regional Director for Region 10, in writing, within 20 daysfrom the date of the receipt of this Trial Examiner's Decision, what steps theRespondent has taken to comply herewith.58"If this Recommended Order should be adopted by the Board,the words"as Orderedby" shall be substituted for "as Recommended by a Trial Examiner of" In the notice.In the further event that the Board's Order'be enforced by a United States Court ofAppeals, the words "a Decree of the United States Court of Appeals, Enforcing an Orderof" shall be inserted immediately following"as Ordered by."ca In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read* "Notify said Regional Director, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIX INOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardand in order to conduct our labor relations in compliance with the National LaborRelations Act, we notify our employees that:ALL OUREMPLOYEES have the right to form,join, or assist any labor union,or to refrain from so doing.WE WILL NOT discharge or take any other action against any of our employeesbecause he or she is a member of, or supports, Textile Workers Union ofAmerica,AFL-CIO-CLC, orany other labor union.WE WILL NOT question our employees concerning their membership in, theirsentiments toward, or their activities in support of, the above-named or anyother laborunion,in any coercive manner.WE WILL NOT unlawfully spy upon, or request any employee to spy upon orinform us about,any labor union meetings or other union activities of ouremployees.WE WILL NOT threaten any employee with loss of employment or any otheraction adverse to him, or seek to persuade any employee to quit, because heis a member or supporter of the above-named or any other labor union.WE WILL NOT grant to our employees any employment benefit in order todiscourage them from becoming members of the above-named or any otherlaborunion,or from assisting or supporting any labor union.WE WILL offer immediately to Robert L. Allen the job he last held, or asimilar job, without loss of any rights or privileges he had in such job, andWE WILL give him whatever backpay he lost as a result of our discriminationagainst him.SWEETWATER RUG COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his rights to full reinstatement in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, Telephone No.876-3311,Extension5357,if they have any question concerning this notice orcompliance with its provisions. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX HRESPONDENT'S "RULES"As a preliminary guide to the review which follows, it should be borne in mindthat Respondent has never issued to its employees any "rules" pamphlet.Nor hasitever otherwise memorialized any inclusive body of "rules" for its employees,whether at the outset of their employment or on other occasions.Rather, atintervals over the years and on some occasions prompted by specific events, Respond-ent gave, or sought to give, notice of one or more specific norms of employeeconduct.Moreover,the means of communication Respondent employed,and the"rules" thereby communicated, varied from occasion to occasion, the means con-sisting, as to some "rule" or"rules," of one or another bulletin board notice, andas to the same or other "rules"of oral notifications given by one or another super-visor to particular individual employees or groups of employees.What, therefore,Respondent puts forward and regards as its "rules"consists of thesum totalofthe various requirements which,according to its witnesses,were, at one or anothertime and by varying processes, made known.Accordingly, at the hearing Respondent's counsel followed the procedure ofquestioning Respondent'switnesses concerning the "rules" with which they werefamiliar, or as to their familiarity with the "rules" governing one or more specificsituationsmentioned by counsel.From this body of testimony,four requirementsemerged as the principal ones mentioned.They are that employees should:1.Not punch any timecard other than their own.2.Not leave the plant during working hours without the permission of theirsupervisor,except at lunch and "break"periods.3.Return toworkpromptly upon expiration of the lunch and "break"periods.4.Give notice in case of absence from work.'A. Communication of the "rules"The purpose of an employment"rule" is to require consistent conduct on thepart of employees,on penalty of disciplinary action in the eventof violation.A"rule" thus serves the dual purposes of affording advance noticeof the require-ment and of the peril of penalty,and to achieve these purposes it mustbe adequatelycommunicated to all considered subject to it.Concerning the mannerin which theyhad been made familiarwithall or someof the foregoing requirements,Respondent'switnesses usually firstreferred,in gen-eral terms,to bulletin-board notices and/or oral communications by supervisors.1.Bulletin board noticesFollowing these generalized responses,a goodly number,of Respondent'switnesseswere then shown Respondent'sExhibit No. 7, which,as will be noted,deals with onlytwo ofthe "rules."Thisnotice, omitting Respondent's letterhead, reads as follows:March 7, 1962NOTICEDo not leave the plant without receiving permission from your supervisor.Do not punch any timecard other than your own. See that your timecard isproperly punchedat all times.Anyone violatingthese rules willbe subject to discharge.SAM AMSTERDAM.As a routine matter, Respondent's counsel would then ask these witnesses one oranother close variations of the following typical question:Have you seen that notice or one similar to it posted on the bulletin board?A question so framed did not require the witness to state flatly whether or not hehad seen the precise notice shown him,and the alternative reference to some "similar"'General Manager Amsterdam and Night Superintendent McMillan alluded to the ex-istence of other "rules,"such as rules against drinking at work, and against "visiting"with employees at work, but these norms are not referred to by the main body of Re-spondent'switnesses as "rules"and apparently were not communicated to the employeesgenerallyHence, these allusions to other "rules" appear significant only. as indicatingthat, having no formal body of "rules," Respondent and its employees had inexact andflexible notions of what this terns might mean or include as they used it during the hearing. SWEETWATER RUG COMPANY529notice was calculated to leave the witness in a quandary as to(1) whether counselmeant this particular notice as recalled by its substance but not necessarily by itsexact words, or(2) whether the question comprehended some other notice or notices,in which case the witness must further decide how close the resemblance must be tobecome "similar."These observations are borne out by the varying and confusingresponses and further explanations of various witnesses to whom this peculiar questionwas put, and their frequent identification of quite different notices as the "simliar"onestheyhad seen.The larger group of witnesses,without specifically identifying Respondent's Ex-hibitNo. 7 asone they had seen,affirmed thattheyhad seen"similar" notices postedfrom time to time. Some of these witnesses,following further questioning,indicatedthat they meant notices referring to the two rules regarding card punching andleaving the plant.But, likeHelton(seeinfra),Respondent'switnessOgledistinguished between the card-punching"rule" and the matter of leaving the plant,in describing the notices(apparently two) which he had seen.And Respondent'switness Teems clearly recalled and plainly referred to a "little paper" restricted to thecard punching rule when asked by Respondent's counsel whether he had seen a notice"like" Respondent's Exhibit No. 7.2A variation is presented by the responses of three of Respondent's employeewitnesses,Peters, Jay, and Greeson,to the effect that they had seen this notice or a"similar" one posted at a time corresponding to the March 1962 date shown onRespondent's Exhibit No. 7.Next, there are two witnesses for Respondent who at one point or another testifiedthat they had seen this very notice.The statement of Forelady Yates was un-qualified and not later modified.But in the elaborating and confusing testimony ofthe other,Helton,concerning when she had seen thisverynotice, she twice stated, ineffect, that she had seen it posted on various occasions during her entire 4-year term ofemployment.3In the resulting efforts by Respondent's counsel to untangle this factualimpossibility,Helton then cited as the notices she could specifically recall two separateones, one concerning the card-punching rule (which she identified as posted about "ayear ago"), and another dealing with the matter of leaving the plant (which sheidentified as posted about "two years ago or longer.")As I read Helton's entire testi-mony, I am unable to conclude that she meant to leave unqualified the sta`ements shemade that she had seen Respondent's Exhibit No. 7 specifically.4I turn now to the evidence developed during presentation of the General Counsel'scase relative to bulletin board notices.This evidence began when, in the course ofcross-examining dischargee Allen early in the hearing, Respondent first producedRespondent's Exhibit No. 7.Allen and 9 of the succeeding 11 employee witnessesfor the General Counsel were shown it and testified quite unequivocally that theyhad never seen it before.Of the two remaining witnesses,one, Charles E. Brown, wasnot shown the document.However, he was questioned in a way calculated to elicithis knowledge of the notice if he had observed it, and gave responses which must beinterpreted as negating his having seen it.2 Among others,Respondent'switness Pritchard recalled distinctly a notice of some3 years' vintage dealing solely with the card-punching rule.And while on her direct exam-ination she referred to several notices "something like" Respondent's Exhibit No. 7, whenasked on cross-examination to state when she had seen one she referred to Respondent'sExhibit No.2,a notice posted after the events of this case.This notice reads as follows :12/17/62NOTICEIt is the established policy of this firm not to permit any employee to leave theplant during working hours without permission of your foreman.Employees,of course,can leave at meal and break periods.Any one leaving the plant without checking their time card out will be subject todischarge.Do not punch any time card other than your own.These rules willbe strictly enforced.(Sgd.)SAM AMSTERDAM.$ Respondent's witness Gertrude Clark, while being questioned about Respondent's Ex-hibit No. 7, likewise manifested similar confusion in testifying that this notice had beenposted"all the time"during her 5 years' employment.4 Night Superintendent McMillan himself testified that he could not say that he hadever seen the original of this notice, while stating that he had seen some"similar" one.But he did not state when this "similar"one was posted.760-577-65-vol.148-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe remaining member of the group of 12 witnesses for General Counsel whowere queried about this notice was James E. Elder, a former employee dischargedby Respondent on October 6, 1962.On cross-examination, Elder made statementsfrom which I understood the witness to say or mean that he had seen this particularnotice posted on Respondent's bulletin board, whereupon the exhibit was admittedin evidence.5Some of the General Counsel's witnesses above referred to would not, when soqueried, deny the possibility that this notice had been posted, but these denialsrepresented no retreat from their testimony that they nevertheless had not seenit.On the other hand, five of these employee witnesses, while denying that theyhad seen this notice, had distinct recollections of a different notice which they hadseen posted on the company bulletin board, at a point in time which, consideringall the pertinent testimony, must have been prior to the March 1962 date shownon Respondent's Exhibit No. 7.As to this different notice, these witnesses had clearrecollections concerning its size (considerably smaller than Respondent's ExhibitNo. 7), and its content, i.e., that it was restricted to the injunction against punch-ing any timecard other than their own.On all the surrounding evidence, includ-ing the corroborative testimony of certain witnesses for Respondent, I find thatthis other notice was posted at a time uncertain but appreciably prior to March 7,1962, the date shown on Respondent's Exhibit No. 7.At this point, a special aspect of some of Respondent's evidence concerning bul-letin board notices warrants attention.The first six witnesses called by Respond-ent (exclusively on the rules subject) affirmed that they had learned of all fourrules, including the requirement concerning notification of absences, through bul-letin board notices and oral notifications by their supervisors.The sixth witness,Jack L. Jay, was then interrogated further by the Trial Examiner, who pointed tothe fact that Respondent's Exhibit No. 7 makes no reference to any requirement con-cerning the reporting of absences.The witness was then asked whether he hadbeen informed of this rule by his supervisor, which the witness denied. In thelight of this response, the witness was asked a number of questions concerning this"rule" and its content. In the course of this questioning, which plainly flusteredthe witness, he admitted that he had never seen any bulletin board notice of this"rule," did not recall it, and did not know what the "call in" requirements were.Respondent's next witness, Greeson, was likewise queried about this "rule" by Re-spondent's counsel.She stated that she had not heard of it and had never seenit posted.6None of Respondent's succeeding employee witnesses were specifically questionedby Respondent's counsel concerning their familiarity with this requirement as a"rule," and from all the pertinent evidence of record it is clear, and I find, that nosuch rule existed.No reference is made to this subject in Respondent's latest "rules"notice (Respondent's Exhibit No. 12), and as Amsterdam explained, Respondentmerely expected the employees to "call in" if possible.The next appropriate inquiry is how frequently were notices posted dealing with(1) the matter of timecard punching and (2) the matter of leaving the plant withoutpermission during working time.Amsterdam testified that he posted notices once ortwice a year, but given his tendency to exaggerate and his failure. to search forcopies of any notices except those posted in 1962,7 I conclude that 1-year intervalsare nearer the truth.But from testimony on both sides which I credit, it is alsoclear that one notice posted, once and perhaps twice in the 3-year period antedatingthe events of this case, dealt only with the timecard-punching matter.Under thesecircumstances, and considering all the evidence, I find that Respondent's Exhibit5 Shown the exhibit by Respondent's counsel, the witness was asked whether be hadseen this "noticeandsimilar ones" on the bulletin board.After I interjected to say,"Let's make it this notice first," the witness answered: "I was aware of that rule; yessir."He then responded in the affirmative to the question whether he had seen "noticessimilar" on the board.Prior to his testimony specifically directed to this exhibit, thewitness stated that he took it that Respondent had a rule against leaving the plant be-cause he had been told when put on his last job not to leave the plant.6This witness stated that she considered it "common courtesy" to "call in" when shewas absent but it is not clear from her related testimony whether this was her invariablepractice.Witness Jay said it was his "practice" to call in.Y Amsterdam testified that he ceased looking for copies of notices once he found the copyof the one notice produced which antedated the events of this case (Respondent's ExhibitNo. 7).His failure to make a reasonable, if not thorough, search for copies of earliernotices requires that in this instance as in others, his estimates from memory be ap-proached with distinct caution. SWEETWATER RUG COMPANY531No. 7 was posted at or about its March 7, 1962, date; that the next prior noticewas posted about a year earlier and was the "small" notice limited to the timecard-punching matter as described by various witnesses; and that at approximate 1-yearintervals in earlier years, Respondent posted a notice dealing with one or both of thetwo subjects.How effective such notices were also depends on the length of time the notices,once put on the bulletin board, remained there.On this important matter, as onso many relevant points of fact, little of the testimony was precisely focused.Butbecause of the obvious tendency of various Respondent's witnesses to exaggeratein the extreme, I discount heavily and do not credit the statements, usually rathervolunteered, of a few of Respondent's witnesses to the effect that one or anothernotice "similar" to Respondent's Exhibit No. 7 was on the bulletin boards all thetime.Far more credible is the testimony directly on the point by one witness forthe General Counsel, while under cross-examination, to the effect that notices postedwould disappear from the bulletin board .8And General Manager Amsterdam, whoposted or saw to the posting of notices, testified that posted copies disappeared and,while stating at one point that notices removed were replaced, he also stated atanother point that he did not make "a habit of leaving the rules up on the bulletinboard."There are, in addition, other facts and circumstances indicating that there wereconsiderable periods of time when no notice remained posted. Just how longRespondent's Exhibit No. 7, for example, remained posted in plant No. 2 cannotbe precisely determined but it is clear to me that it could not have remained longon the bulletin board.Were the fact otherwise, there is no accounting for thetestimony of witnesses whom I consider truthful, who while distinctly recalling adifferent notice posted a year earlier, could not recall having seen this relativelyrecent one.Moreover, between 3 to 6 months prior to the hearing, Respondenterected glass enclosed and locked cases to contain its "rules" notices.While thereisno direct testimony as to why Respondent did this, it is a reasonable inferencethat it did so because previous notices, including Exhibit No. 7,. did not remainposted continuously or for periods Respondent considered sufficient for effectivenotification.There is also the testimony of two employees, hired about Septem-ber 1962, who made no reference to Respondent's Exhibit No. 7 when asked howthey had become familiar with Respondent's "rules." It is a reasonable inferencefrom their testimony that this notice was no longer on the board when they wereengage. d.9Finally, the vague, varying, uncertain, and conflicting recollections ofmost employees as to what notices had appeared, when, and what subjects theydealt with, is as good evidence as any that Respondent's sporadic notices, as I find,had no prolonged life..2.Oral communications of "rules" bysupervisorsI turn now to Respondent's evidence concerning oral notifications of "rules" bysupervisors.Among this evidence is the testimony of a goodly number of Respond-ent's nonsupervisory employees that their supervisors had told them of the rules.Some of these witnesses stated that they were so informed when hired; others as-signed other or no particular occasions for these communications.However, thesupervisors identified as having so given such notifications were by no means allof Respondent's supervisors, and there is no evidence of any pattern or practiceof systematic communication of rules by supervisors to all employees, whetherwhen first hired or at any other time or intervals.8In this cross-examination, Respondent's counsel sought from the witness confirmationof counsel's assertion the employees had a habit of tearing such notices down.eEqually suggestive are (1) McMillan's direction to Foreman Whaley, given some 6 to8 months "ago," to start telling new employees of the "rules," and Whaley's related testi-monythat before that time some employees might not know the rules ; (2) the meetingof the night-shift employees in the cut-rug department, called by Foreman Silvey the nightafter the discharge of Allen, at which Silvey stated that any employee who left the plantduring working time without permission would, be discharged; and (3) the occasionaround November or December 1962 when, for the first time and in "a particular way,"Forelady Smith cautioned employee Peters and his coworker about"'the rules, the notices,you know, on the bulletin board," a caution which Peters guessed was prompted by theposting of a new notice, evidently Respondent's Exhibit No 12, posted on December 17,1962 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, some of these witnesses engaged in what were patent exaggerations.Thewitness Peters, for example, was asked on cross-examination to specify the last time hissupervisor, Smith, had talked to him about the rules, and particularly the one con-cerning leaving the plant during working hours. In reply, he placed the time as "twoor three months ago," that is, about November or December 1962, and volunteeredthat it was the practice of Mrs. Smith so to remind him of the rules at,3 or 4 monthintervals.Pressed for details as to what prompted this and the earlier reminders bySmith, the witness first sought to portray them as routine in origin and general innature.But he later stated that Smith had never mentioned the rules before in the"particular way" she did on this last asserted occasion; he then got lost in a maze ofvarying and unconvincing explanations as to what he had meant by the expression"particular way"; and finally stated that this was the only time he could rememberwhen she had mentioned the rules to him. Equally exaggerated testimony was givenby the witness Jay, one of the two day-shift employees in the latex-compound depart-ment supervised by Foreman McBrayer.This witness testified that every time thenotices of the rules were posted on the bulletin boards, which he stated occurredat 2 to 3 month intervals, McBrayer mentioned them to him and his coworker. Butall the reliable evidence is contrary to his version of such frequent posting of rules,and the testimony of this witness concerning the frequent corresponding notificationsgiven to him simply cannot be believed.loThe remainder of Respondent's evidence under this heading related to notificationsof the rules at certain group meetings of employees.But the meetings referred toconsisted only of night-shift employes in the machine room and cut-rug departmentsin plant 2, embracing only a small proportion of Respondent's employees.There is significant testimony only concerning the cut-rug department meetings,each of which, save one,, was promoted by some misconduct other than a transgressionof the "rules" involved in this case.These other transgressions, and correspondingwarnings of disciplinary action, undoubtedly were the principal subjects of emphasisat the corresponding meetings," but the testimony is that these occasions were alsotaken to remind .the employees of some or all of the four subjects touched on in thiscase.In the circumstances, it can be inferred that these latter reminders were givenroutine and subordinate emphasis.The final meeting was held the night after Allen's discharge (from this samedepartment) and apparently was convened to warn the assembled employees, as Fore-man Silvey did, that anyone leaving the plant without permission would be dis-charged.This meeting, of course, came too late to warrant consideration in this case,except as it suggests that Respondent was not satisfied that the employees of this de-partment were aware, at the time of Allen's discharge, of this "rule," or if theywere, that it would reasonably be enforced.There was no equally systematic examination of the General Counsel's witnessesconcerning rules-notification by oral communications by supervisors.Nevertheless.a number of these witnesses offered some indicative testimony along these lines.Thus, there is the testimony of some of these employees that they were not told ofthe rules orally by any official or supervisor of Respondent,12 but That of their ownvolition (as some of Respondent's witnesses also testified), they generally reportedtheir absences or sought permission before leaving the plant for such varying reasonsas that, in the case of two employees, such a rule had existed at other places of employ-ment, or that, in the case of another, it represented common sense, or because. in thecase of another employee, he understood from talk with other employees that such arequirement existed.The instances in which such witnesses acknowledge oral com-munication of "rules" consist mainly of Allen's testimony that he had heard ForemanSilvey mention the requirements concerning card-punching and not leaving the plantwithout permission at one of the meetings previously described; and that of twoemployees, Brown and Richard Clark, that they had been told individually (andseparately), by Foreman Worley (about October 10, 1962, in the case of Clark).not to leave the plant unless they had his permission "or clocked out."a10 Jay is one of the witnesses who erroneously testified to the posting of the "absence-reporting" rule, and is also the one who, after testifying to the existence of this rule,admitted that he had never seen it posted and did not know what it wasliOf these meetings, the first, held some 2 years prior to the hearing, resulted from thedisappearance of rugs from the plant ; a second held about a year later was prompted bya fight between two employees ; and the third held in August 1962 followed the frighteningof a female employee with a frog.12 Among these was dischargee Caudill, whose testimony that he had never heard of arule requiring the reportingof absences,which I credit, accords with my basic findingsthat no such rule existed. SWEETWATER RUG COMPANY533B. Compliance with and enforcement of the."rules"The evidence concerning the disciplinary measures prescribed for violation ofof Respondent's "rules," and concerning compliance with and enforcement of the"rules" in actual practice, presents a picture of uncertain standards, frequent non-compliance, and spotty enforcement.In the first place, there was evident uncertainty concerning the exact requirements ofcertain "rules."For example, while the card-punching rule would, on its face as setforth in Respondent's Exhibit No. 7, apply to any employee punching any card otherthan his own, in the one instance brought up at the hearing it was not enforced.i3As another illustration, while Respondent's counsel at the hearing argued that therule against leaving the plant without permission applied whether or not the offendingemployee punched out, Foreman Worley gave a conflicting interpretation in advisingemployee Clark in October 1962 (after discovering that Clark had left the plant) thathe should either get Worley's permission"or clock out."And Foreman Silvey's firstmove to see whether Allen had punched out on the 'night of Allen's discharge(duplicated by Forelady Smith on the respective occasions when she missed theWalton brothers (seeinfra) ),suggests their belief that, at, least in some circum-stances, punching out rendered permission to leave unnecessary.As a final example,Respondent's supervisors allowed employees to be late when returning to work uponexpiration of lunch and break periods, for varying amounts of time and on varyingnumbers of occasions, and no instance of actual disciplinary action for violation ofthis rule appears of record. If this was a "rule," as many of Respondent's witnessestestified, it afforded no standard other than the varying dispositions of the varioussupervisors.i4Whether or not considered as a rule, the evidence shows that Respondent's super-visors routinely ignored or tolerated late returns after lunch and break periods,without penalty.This was particularly notable in the case of employee Marcus.I credit the testimony of witnesses for the General Counsel that Marcus, hired aboutAugust or September 1962, was late (sometimes for as much as 20 to 45 minutes) inreturning from his lunch break and that, as Marcus himself conceded, on various ofthese occasions Foreman Silvey made a joke of Marcus' tardinesses.As to the matter of giving notification of absences, it developed toward the end ofRespondent's case that this was not a rule at all: Respondent merely expected itsemployees to give notice if possible.Several witnesses for the General Counsel at-testedwithout contradiction that they had been absent without prior notice onvarious occasions, some of recent vintage, without discharge or reprimand.Re-spondent's evidence regarding disciplinary action is not impressive. In the threecases alluded to by Foreman Worley, the evidence shows that all three employees (twoallegedly "discharged" in the summer and one in the fall of 1962), simply neverreturned to work, and thus were not "absent" but quit.15And two of the instancescited by Foreman Plott (involving repeated "laying out" by employees Flanagan- andHughes), despite warnings. occurred a few days prior to the hearing, and are lesspersuasive for that reason.16Considering all the pertinent evidence it shows a pre-ponderant tendency on Respondent's part to be lenient in this area at all times.1711 In this instance,employee White on many occasions over a considerable period of timepunched "out"the timecard of his foreman,at the latter's request.When this practicewas brought to Amsterdam's attention he strongly reprimanded the foreman but did notdischarge him or the employee.Whether or not the"rule" applies where a foreman'scard is involved,whichRespondent disputed at the hearing,isa question of interpreta-tion I do not pass upon but it is evident that the employees testifying to this incidentthought that Respondent forgave a violation in this instance.14 In theory,this rule was as important as the one concerning leaving the plant, whichAmsterdam considered a strict one,because employees leaving the plant and not clockingout were in effect "stealing time" from Respondent.But this was equally true of em-ployees returning late from lunch and break periods, during which they-were not requiredto "clock out."15 Thus Respondent had no occasion to'discharge any of these three and, since dischargewas discretionary,might never had done so had they reported to work after 1 or moredays of absence and had some justifiable explanations therefor18Plott's testimony is the more unimpressive because after asserting that it was thepolicy that"we have to discharge them for laying out without calling in"after one warn-ing, he admitted that Flanagan and Hughes had "laid out"at least twice before thefinal such instance causing their respective discharges.17During the "hunting season" of 1962,Respondent let off an offender after his super-visor,Smith,sent him to Amsterdam. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDThe evidenceconcerningpractice under the "rule" againstleaving the plant duringworking hours without permission presents a mixed picture of nonenforcement andenforcement.This evidencerelatesprimarily to the night-shift employees and super-visors in the main plant.Amsterdam (who identified this as a "strict" rule), McMillan, and some othersupervisors specified that discharge was the penalty for an infraction of this require-ment.Foreman Whaley, on the other hand, stated that he would merely warn anoffending employee whose absence was not for, as I interpret him, the balance ofthe shift or a similar prolonged period.And while Forelady Smith stated that she"would" discharge a first offender, she did not, as described in the preceding note, doso on one recent occasion.iaBut even more indicative evidence is that pertaining to compliance with and en-forcement of this "rule."First, there is the testimony, which I credit, of variousemployee witnesses for the General Counsel to a fair number, in the aggregate, ofoccasions in the period of 2 to 3 years antedating the hearing, including the year 1962,upon which, to the knowledge of their respective supervisors, employees left the plantduring working hours without permission for a wide variety of reasons: to obtainsandwiches or other food, to make purchases of other items, to see to their children,to pay bills, and the like.-Second, there is considerable testimony that departures of employees in variousnight-shift departments, in pursuit of such errands, was a common occurrence moreor less up to thetimeof Allen's discharge.Undoubtedly, many of these observed de-partures were effected with permission, and how many lacked permission could not, inthe nature of things, he attested to by the observing witnesses.Without relying onthe convictions various witnesses expressed that the night-shift employees were gen-erally leaving without permission, I find, on the basis of various particular instancesas to which there is proof that no permission was sought, that permission was notsought in some appreciable portion of the considerable volume of departures involvedin this general pattern of going and returning.Given the considerable volume ofthis general departure traffic, the modest size of the plant, the relatively smallnumber of employees in the various departments, and Respondent's laxity in rulesenforcement generally, I would do the process of fair adjudication a disservice if I didnot also infer, as I do, that a fair proportion of this general traffic involved departuresknown by the corresponding supervisors to lack their authorization. 19In support of generalassertionsthat this rule was enforced, Respondent sought toestablish five illustrative instances occurring, respectively, in April (one), October'(two), November (one), and December (one) 1962.Respondent's contentions concerning the discharges of Evans in April, and of theWalton brothers in November and December, respectively, are made out on theevidence of record, although there had been some earlier and known but unpenalizedtransgressions on the part of the Waltons and their discharges occurred after service,of the charge herein upon Respondent. ' Respondent's contentions are not, however,made out by one of its October illustrations, that of Foreman Worley's son, whosimply left 'the plant not to return.Thus; Respondent was never called upon to dis-charge him and,as inthe cases of Flanagan and Hughes,supra, non constatthat hewould have been discharged had be returned during the shift or the next day. In'the other case, Elders was discharged but, onan examinationof the actual facts lead-ing up to his discharge, it is reasonably clear, as I find, that he was discharged forletting his work pile up by leaving his post, about which he had been previouslycautioned and reprimanded, and not for leaving the plant withoutpermission.20isForeman Silvey stated that he was "supposed" to discharge violators but that, inpractice, he referredcasesof violation to iMeMillan' for the latter's decision as to what,'if'any, action to-take '"Witnesses to this general traffic freely conceded'that they could not say whether thedeparting 'employees had or had not obtained permission, or whether any unauthorizeddepartures became known to, the corresponding supervisors., But it was equally impossiblefor them to know to what extent unauthorized departures were known to the supervisors,leaving the'matiter open to my 'drawing a reasonable inference based oh all the pertinent'circumstances.20On the occasion of hisdischargeand varioussimilarones in the weeks prior to hisdischarge, this employee stepped outside the plantat intervalsto drink alcoholicbeverages,but did notleave Respondent's premises.' CAMEO LINGERIE, INC.535FINDINGSAND CONCLUSIONS CONCERNING TIIE "RULES"Based upon the foregoing review and analysis, and in additionto the variousspecific findings therein made,some broader findings and conclusionsare warrantedwith respect tothe asserted"rules,"viz:1.Respondent'spattern of "rules" notification was altogether too random,sporadic,and unsystematic to place all employees on noticeof the existence, as rules,of the various requirements Respondentadvancedin this case.2.As to thetwo "rules"Respondentadvancedin defenseof the discharges ofCaudill and Allen:a.The requirement concerning notification of absences was neverpromulgated as arule; andb.Respondenthad no uniform or consistentpolicy withrespectto the imposition ofdisciplinary action for transgressionof eitherof these norms,whether viewed as"rules" or otherwise.Rather,Respondentoverlooked various such transgressions and,in determiningwhether ornot to imposeany disciplinaryaction,acted onanad hocand discretionary basis.Cameo Lingerie,Inc. and Sea Isle Manufacturing,Inc.andInter-national Ladies'Garment Workers'Union,AFL-CIO.CaseNo. 24-CA-1781.August 27, 1964DECISION AND ORDEROn January 27, 1964, Trial Examiner Horace A. Ruckel issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions and a supportingbrief and the Respondents filed a reply brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and, although it finds merit in certain of the GeneralCounsel's exceptions, nevertheless adopts the findings, conclusions,and recommendations of the Trial Examiner to the extent consistentherewith.1.The Trial Examiner held that the General Counsel had failedto establish that the Union had been designated as bargaining repre-sentative by a majority of Respondents' employeesas ofMarch 4,1963, the date of the Union's initial demand for recognition.This148 NLRB No. 60.